 

Exhibit 10.1

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

OFFICE LEASE

 

This Office Lease (this “Lease”), dated as of the date set forth in Section 1.1,
is made by and between BRE/COH OH LLC, a Delaware limited liability company
(“Landlord”), and NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation
(“Tenant”). The following exhibits are incorporated herein and made a part
hereof: Exhibit A (Outline of Premises); Exhibit B (Work Letter); Exhibit C
(Form of Confirmation Letter); Exhibit D (Rules and Regulations); Exhibit E
([Intentionally Omitted]); Exhibit F (Additional Provisions); Exhibit F-1 (Form
of Letter of Credit); and Exhibit F-2 (Outline of Potential Refusal Space).

 

1BASIC LEASE INFORMATION

 

  1.1 Date: August 29, 2013

 

  1.2 Premises.  

 

  1.2.1 “Building”: 5600 Blazer Parkway, Dublin, Ohio, commonly known as Blazer
I.           1.2.2 “Premises”: Subject to Section 2.1.1, 24,710 rentable square
feet of space located on the second (2nd) floor of the Building and commonly
known as Suite 200, the outline and location of which is set forth in Exhibit
A.  If the Premises include any floor in its entirety, all corridors and
restroom facilities located on such floor shall be considered part of the
Premises.           1.2.3 “Property”: The Building, the parcel(s) of land upon
which it is located, and, at Landlord’s discretion, any parking facilities and
other improvements serving the Building and the parcel(s) of land upon which
such parking facilities and other improvements are located.           1.2.4
“Project”: The Property or, at Landlord’s discretion, any project containing the
Property and any other land, buildings or other improvements.

 

  1.3 Term  

 

  1.3.1 Term: The term of this Lease (the “Term”) shall commence on the
Commencement Date and end on the Expiration Date (or any earlier date on which
this Lease is terminated as provided herein).

 

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

  1.3.2 “Commencement Date”: The earlier of (i) the first date on which Tenant
conducts business in the Premises, or (ii) the date occurring the Maximum Number
(defined below) of days after the date (the “Delivery Date”) on which Landlord
tenders exclusive possession of the Premises to Tenant free from occupancy by
any party.  As used herein, “Maximum Number” means 150; provided, however, that
if, as a result of any breach by Landlord on the Delivery Date of its
obligations under Section 7.1, and despite Tenant’s use of any available
reasonable efforts to mitigate the effects of such breach (such as the payment
of overtime rates after consultation with Landlord), the substantial completion
of the Tenant Improvement Work (defined in Exhibit B) is delayed beyond the date
occurring 150 days after the Delivery Date, then the Maximum Number shall be
increased by one (1) for each day of such delay beyond such date.  Landlord
shall be responsible for the reasonable costs of any reasonable efforts by
Tenant to mitigate the effects of a breach by Landlord on the Delivery Date of
its obligations under Section 7.1.  Landlord shall cause the Delivery Date to
occur within five (5) business days after the mutual execution and delivery
hereof.  During the period beginning on the Delivery Date and ending on the date
immediately preceding the Commencement Date, all provisions of this Lease shall
apply as if the Commencement Date had occurred; provided, however, that during
such period Tenant shall not be required to pay Monthly Rent (defined in Section
3).           1.3.3 “Expiration Date”: The last day of the 104th full calendar
month commencing on or after the Commencement Date.

 

  1.4 “Base Rent”:  

 

 

Period During

Term

 

Monthly Base

Rent Per

Rentable Square

Foot (rounded to

the nearest 100th

of a dollar)

 

Monthly

Installment

of Base Rent

                  Commencement Date through last day of 13th full calendar month
of Term   [*]   [*]                   14th through 26th full calendar months of
Term   [*]   [*]                   27th through 39th full calendar months of
Term   [*]   [*]                   40th through 52nd full calendar months of
Term   [*]   [*]                   53rd through 65th full calendar months of
Term   [*]   [*]                   66th through 78th full calendar months of
Term   [*]   [*]                   79th through 91st full calendar months of
Term   [*]   [*]                   92nd full calendar month of Term through
Expiration Date   [*]   [*]  

 

2

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Notwithstanding the foregoing, so long as no Default (defined in Section 19.1)
exists, Tenant shall be entitled to a full abatement of monthly Base Rent for
each of the 13th, 26th, 39th, 52nd, 65th, 78th, 91st and 104th full calendar
months of the Term.

 

  1.5 Intentionally Omitted.

 

  1.6 “Tenant’s Share”: 34.5638% (based upon a total of 71,491 rentable square
feet in the Building), subject to Section 2.1.1.

 

  1.7 “Permitted Use”: Subject to Section 1 of Exhibit F, general office use
consistent with a first-class office building.  Notwithstanding anything else
herein to the contrary:  (a) Tenant represents and warrants to Landlord that
Tenant is not a Competitor (defined below), and (b) Tenant covenants that (i)
Tenant shall not be a Competitor at any time during the term of this Lease; and
(b) Tenant shall not permit (pursuant to a sublease or otherwise) any Competitor
to occupy any portion of the Premises.  As used herein, “Competitor”
means:  Adecco, Robert Half, Manpower, Kelly, Spherion, Dawson, Tailored
Management, Suntechnical, Goken America, Advance Technologies, Geometric,
ITS-Integrity Technical Solutions, Omni-One, Tradesmen, Think Energy, On
Assignment, Lab Support, Iforce, Callos and Kforce.

 

  1.8. “Security Deposit”: [*], as more particularly described in Section 21.  
          Prepaid Base Rent: [*], as more particularly described in Section 3.  
        1.9 Parking: The Applicable Number (defined below) of unreserved parking
spaces, at the rate of $0.00 per space per month.  As used herein, “Applicable
Number” means, at any time, the highest whole number that does not exceed the
number obtained by multiplying (a) the quotient obtained by dividing (i) 4, by
(ii) 1,000 rentable square feet, by (b) the rentable square footage of the
Premises.           1.10 Address of Tenant: Before the Commencement Date:      
        Navidea Biopharmaceuticals, Inc.       425 Metro Place North, Suite 450
      Dublin, Ohio 43017               From and after the Commencement
Date:  the Premises.

 

  1.11 Address of Landlord: BRE/COH OH LLC       2311 Cedar Springs Road      
Suite 300       Dallas, TX  75201               with copies to:              
Equity Office       2655 Campus Drive       Suite 100       San Mateo, CA 94403
      Attn:  Managing Counsel               and               Equity Office    
  Two North Riverside Plaza       Suite 2100       Chicago, IL  60606      
Attn:  Lease Administration

 

3

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

  1.12 Broker(s): CBRE (“Tenant’s Broker”), representing Tenant, and Cassidy
Turley (“Landlord’s Broker”), representing Landlord.           1.13 Building
HVAC Hours
and Holidays: “Building HVAC Hours” means 8:00 a.m. to 6:00 p.m., Monday through
Friday and 9:00 a.m. to 1:00 p.m. Saturday, excluding the day of observation of
New Year’s Day, Presidents’ Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day, and Christmas Day (collectively, “Holidays”).           1.14
“Transfer Radius”: The area within three (3) miles of the Building.          
1.15 “Tenant Improvements”: Defined in Exhibit B, if any.           1.16
“Guarantor”: As of the date hereof, there is no Guarantor.           1.17 Letter
of Credit: As more particularly described in Section 4 of Exhibit F.

 

2PREMISES AND COMMON AREAS.

 

2.1       The Premises.

 

2.1.1      Subject to the terms hereof, Landlord hereby leases the Premises to
Tenant and Tenant hereby leases the Premises from Landlord. Landlord and Tenant
acknowledge that the rentable square footage of the Premises is as set forth in
Section 1.2.2 and the rentable square footage of the Building is as set forth in
Section 1.6; provided, however, that Landlord may from time to time re-measure
the Premises and/or the Building in accordance with the BOMA Z65.1-1996 Standard
Method for Measuring Floor Area in Office Buildings and adjust Tenant’s Share
based on such re-measurement; provided further, however, that any such
re-measurement shall not affect the amount of Base Rent payable for, the amount
of any tenant allowance applicable to, or the calculation of Tenant’s Share or
the number of parking spaces to which Tenant is entitled under Section 1.9
during, the initial Term. At any time Landlord may deliver to Tenant a notice
substantially in the form of Exhibit C, as a confirmation of the information set
forth therein. Tenant shall execute and return (or, by notice to Landlord,
reasonably object to) such notice within five (5) days after receiving it.

 

2.1.2      Except as expressly provided herein, the Premises are accepted by
Tenant in their configuration and condition existing on the date hereof (or in
such other configuration and condition as any existing tenant of the Premises
may cause to exist in accordance with its lease), without any obligation of
Landlord to perform or pay for any alterations to the Premises, and without any
representation or warranty regarding the configuration or condition of the
Premises, the Building or the Project or their suitability for Tenant’s
business.

 

2.1.3      Landlord represents and warrants to Tenant that, as of the date
hereof, Landlord has not received written notice from any governmental agency
(and Landlord does not otherwise have actual knowledge, without any duty of
inquiry) that the existing configuration or condition of the Premises or the
Building violates applicable Law (defined in Section 5).

 

2.1.4      Landlord represents and warrants to Tenant that, as of the date
hereof, Landlord is the fee owner of the Property.

 

2.1.5      Landlord represents and warrants to Tenant that, to Landlord’s actual
knowledge (without inquiry other than review of that certain Phase I
Environmental Assessment dated November 19, 2011 prepared by IVI Assessment
Services) as of the date hereof, the Building does not contain any
asbestos-containing building materials or other Hazardous Materials (defined
below) in amounts or conditions that violate applicable environmental laws. As
used herein, “Hazardous Material” means any material or substance that is now or
hereafter defined or regulated by any statute, regulation, ordinance, or
governmental authority thereunder, as radioactive, toxic, hazardous, or waste,
including (i) petroleum and any of its constituents or byproducts,
(ii) radioactive materials, (iii) asbestos in any form or condition, and
(iv) substances or materials regulated by any of the following, as amended from
time to time, and any rules promulgated thereunder: the Comprehensive
Environmental Response Compensation and Liability Act of 1980, 42 U.S.C. §§9601
et seq.; the Resource Conservation and Recovery Act, 42 U.S.C. §§6901, et seq.;
the Toxic Substances Control Act, 15 U.S.C. §§2601, et seq.; the Clean Water
Act, 33 U.S.C. §§1251 et seq.; and the Clean Air Act, 42 U.S.C. §§7401 et seq.

 

4

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

2.2       Common Areas. Tenant may use, in common with Landlord and other
parties and subject to the Rules and Regulations (defined in Exhibit D), any
portions of the Property that are designated from time to time by Landlord for
such use (the “Common Areas”).

 

3      RENT. Tenant shall pay all Base Rent and Additional Rent (defined below)
(collectively, “Rent”) to Landlord or Landlord’s agent, without prior notice or
demand or any setoff or deduction (except as may be otherwise expressly provided
herein), at the place Landlord may designate from time to time, in money of the
United States of America that, at the time of payment, is legal tender for the
payment of all obligations. As used herein, “Additional Rent” means all amounts,
other than Base Rent, that Tenant is required to pay Landlord hereunder. Monthly
payments of Base Rent and monthly payments of Additional Rent for Expenses
(defined in Section 4.2.2), Taxes (defined in Section 4.2.3) and parking
(collectively, “Monthly Rent”) shall be paid in advance on or before the first
day of each calendar month during the Term; provided, however, that the
installment of Base Rent for the first full calendar month for which Base Rent
is payable hereunder shall be paid within two (2) business days after the mutual
execution and delivery hereof. Except as otherwise provided herein, all other
items of Additional Rent shall be paid within 30 days after Landlord’s request
for payment. Rent for any partial calendar month shall be prorated based on the
actual number of days in such month. Without limiting Landlord’s other rights or
remedies, (a) if any installment of Rent is not received by Landlord or its
designee within five (5) business days after its due date, Tenant shall pay
Landlord a late charge equal to 5% of the overdue amount; and (b) any Rent that
is not paid within 10 days after its due date shall bear interest, from its due
date until paid, at the lesser of 10% per annum or the highest rate permitted by
Law (defined in Section 5). Tenant’s covenant to pay Rent is independent of
every other covenant herein.

 

4      EXPENSES AND TAXES.

 

4.1       General Terms. In addition to Base Rent, Tenant shall pay, in
accordance with Section 4.4, for each Expense Year (defined in Section 4.2.1),
an amount equal to the sum of (a) Tenant’s Share of Expenses for such Expense
Year, plus (b) Tenant’s Share of Taxes for such Expense Year. Tenant’s Share of
Expenses and Tenant’s Share of Taxes for any partial Expense Year shall be
prorated based on the number of days in such Expense Year.

 

4.2       Definitions. As used herein, the following terms have the following
meanings:

 

4.2.1      “Expense Year” means each calendar year in which any portion of the
Term occurs.

 

4.2.2      “Expenses” means all expenses, costs and amounts that Landlord pays
or accrues during any Expense Year because of or in connection with the
ownership, management, maintenance, security, repair, replacement, restoration
or operation of the Property. Landlord shall act in a reasonable manner in
incurring Expenses. Expenses shall include (i) the cost of supplying all
utilities, the cost of operating, repairing, maintaining and renovating the
utility, telephone, mechanical, sanitary, storm-drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith;
(ii) the cost of licenses, certificates, permits and inspections, the cost of
contesting any Laws that may affect Expenses, and the costs of complying with
any governmentally-mandated transportation-management or similar program;
(iii) the cost of all insurance premiums and commercially reasonable
deductibles; (iv) the cost of landscaping and relamping; (v) the cost of
parking-area operation, repair, restoration, and maintenance; (vi) a management
fee in the amount (which is hereby acknowledged to be reasonable) of 3% of gross
annual receipts from the Building (excluding the management fee), together with
other fees and costs, including consulting fees, legal fees and accounting fees,
of all contractors and consultants in connection with the management, operation,
maintenance and repair of the Property; (vii) payments under any
equipment-rental agreements and the fair rental value of any management office
space, to the extent reasonably allocable to the Property; (viii) wages,
salaries and other compensation, expenses and benefits, including taxes levied
thereon, of all persons engaged in the operation, maintenance and security of
the Property, and costs of training and uniforms for such persons; (ix) the
costs of operation, repair, maintenance and replacement of all systems and
equipment (and components thereof) of the Property; (x) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in Common Areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (xi) rental or acquisition costs
of supplies, tools, equipment, materials and personal property used in the
maintenance, operation and repair of the Property; (xii) the cost of capital
improvements or any other items that are (A) intended to reduce current or
future Expenses, enhance the safety or security of the Property or its
occupants, or enhance the environmental sustainability of the Property’s
operations, (B) replacements or modifications of the nonstructural portions of
the Base Building (defined in Section 7) or Common Areas that are required to
keep the Base Building or Common Areas in good condition, or (C) required under
any Law (except to the extent that such Law was in effect and required the
installation of such capital improvements or other items before the date of
mutual execution and delivery hereof); (xiii) [Intentionally Omitted]; and
(xiv) subject to Section 4.3, payments under any existing or future reciprocal
easement agreement, transportation management agreement, cost-sharing agreement
or other covenant, condition, restriction or similar instrument affecting the
Property.

 

5

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

Notwithstanding the foregoing, Expenses shall not include: (a) capital
expenditures not described in clauses (xi) or (xii) above (in addition, any
capital expenditure shall be amortized (including actual or imputed interest on
the amortized cost) over the useful life of the item purchased through such
capital expenditure, as reasonably determined by Landlord); (b) depreciation;
(c) principal payments of mortgage or other non-operating debts of Landlord;
(d) costs of repairs to the extent Landlord is reimbursed by insurance or
condemnation proceeds; (e) except as provided in clause (xiii) above, costs of
leasing space in the Building, including brokerage commissions, lease
concessions, rental abatements and construction allowances granted to specific
tenants; (f) costs of selling, financing or refinancing the Building; (g) fines,
penalties or interest resulting from late payment of Taxes or Expenses;
(h) organizational expenses of creating or operating the entity that constitutes
Landlord; (i) damages paid to Tenant hereunder or to other tenants of the
Building under their respective leases; (j) wages, salaries, fees or fringe
benefits (“Labor Costs”) paid to personnel of Landlord above the levels of
property manager and general manager (provided, however, that if such
individuals provide services directly related to the operation, maintenance or
ownership of the Property that, if provided directly by a property manager or
general manager or his or her general support staff, would normally be
chargeable as an operating expense of a Comparable Building (defined in
Section 25.10), then the Labor Costs of such individuals may be included in
Expenses to the extent of the percentage of their time that is spent providing
such services to the Property); or (k) insurance deductibles other than
(i) earthquake insurance deductibles up to the amount (the “Annual Limit”) of
0.5% of the total insurable value of the Property per occurrence (provided,
however, that, notwithstanding any contrary provision hereof, if, for any
occurrence, the earthquake insurance deductible exceeds the Annual Limit, then,
after such deductible is included (up to the Annual Limit) in Expenses for the
applicable Expense Year, such excess may be included (up to the Annual Limit) in
Expenses for the immediately succeeding Expense Year, and any portion of such
excess that is not so included in Expenses for such immediately succeeding
Expense Year may be included (up to the Annual Limit) in Expenses for the next
succeeding Expense Year, and so on with respect to each Expense Year; provided
further, however, that in no event shall the portions of such deductible that
are included in Expenses for any one or more Expense Years exceed, in the
aggregate, 5.0% of the total insurable value of the Property), and (ii) any
other insurance deductibles not exceeding [*].

 

If, during any portion of any Expense Year, the Building is not 100% occupied
(or a service provided by Landlord to Tenant is not provided by Landlord to a
tenant that provides such service itself, or any tenant of the Building is
entitled to free rent, rent abatement or the like), variable Expenses for such
Expense Year shall be determined as if the Building had been 100% occupied (and
all services provided by Landlord to Tenant had been provided by Landlord to all
tenants, and no tenant of the Building had been entitled to free rent, rent
abatement or the like) during such portion of such Expense Year.

 

Notwithstanding any contrary provision hereof, Controllable Expenses (defined
below) shall not increase after calendar year 2013 by more than 4% per calendar
year, as determined on a compounding and cumulative basis. By way of example and
not of limitation, if Controllable Expenses for calendar year 2013 are $10.00
per rentable square foot, then Controllable Expenses for calendar year 2014
shall not exceed $10.40 per rentable square foot; Controllable Expenses for
calendar year 2015 shall not exceed $10.82 per rentable square foot; and so on.
As used herein, “Controllable Expenses” means all Expenses other than (i) costs
of utilities, (ii) insurance premiums and deductibles, (iii) the cost of any
repair or replacement that Landlord reasonably expects will not recur on a
bi-annual or more frequent basis, (iv) costs of removal of debris, (v) costs of
snow removal and janitorial service, (vi) costs of union labor (including labor
that is unionized after the date hereof), and (vii) costs incurred to comply
with Law. For purposes of determining Controllable Expenses, any management fee
shall be calculated without regard to any free rent, abated rent, or the like.

 

Landlord shall keep its books and records relating to Expenses (including with
respect to the identification of any capital Expenses) in accordance with
generally accepted accounting principles, consistently applied.

 

4.2.3      “Taxes” means all federal, state, county or local governmental or
municipal taxes, fees, charges, assessments, levies, licenses or other
impositions, whether general, special, ordinary or extraordinary, that are paid
or accrued during any Expense Year (without regard to any different fiscal year
used by such governmental or municipal authority) because of or in connection
with the ownership, leasing or operation of the Property. Taxes shall include
(a) real estate taxes; (b) general and special assessments; (c) transit taxes;
(d) leasehold taxes; (e) personal property taxes imposed upon the fixtures,
machinery, equipment, apparatus, systems, appurtenances, furniture and other
personal property used in connection with the Property; (f) any tax on the rent,
right to rent or other income from any portion of the Property or as against the
business of leasing any portion of the Property; (g) any assessment, tax, fee,
levy or charge imposed by any governmental agency, or by any non-governmental
entity pursuant to any private cost-sharing agreement, in order to fund the
provision or enhancement of any fire-protection, street-, sidewalk- or
road-maintenance, refuse-removal or other service that is normally provided by
governmental agencies to property owners or occupants without charge (other than
through real property taxes); and (h) payments in lieu of taxes under any tax
increment financing agreement, abatement agreement, agreement to construct
improvements, or other agreement with any governmental body or agency or taxing
authority. Any costs and expenses (including reasonable attorneys’ and
consultants’ fees) incurred in attempting to protest, reduce or minimize Taxes
shall be included in Taxes for the year in which they are incurred.
Notwithstanding any contrary provision hereof, Taxes shall be determined without
regard to any “green building” credit and shall exclude (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, estate taxes, federal and state income taxes, the Ohio
commercial activity tax, and other taxes to the extent (x) applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Property), or (y) measured solely by the
square footage, rent, fees, services, tenant allowances or similar amounts,
rights or obligations described or provided in or under any particular lease,
license or similar agreement or transaction at the Building; (ii) any Expenses;
(iii) any items required to be paid or reimbursed by Tenant under Section 4.5;
and (iv) any fines, penalties or interest resulting from late payment of Taxes.

 

6

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

4.3       Allocation. Landlord, in its reasonable discretion, may equitably
allocate Expenses among office, retail or other portions or occupants of the
Property. If Landlord incurs (a) Taxes for the Property together with another
property located on the same tax parcel, or (b) Expenses for the Property
together with another property under a third-party contract that does not
allocate such Expenses between the Property and such other property, then
Landlord shall allocate such shared Taxes or Expenses between the Property and
such other property in proportion to the rentable square footages of the
Property and such other property. If Landlord incurs Expenses for the Property
together with another property under a contract that allocates such Expenses
between the Property and such other property, Landlord shall equitably allocate
such shared Expenses between the Property and such other property.

 

4.4       Calculation and Payment of Expenses and Taxes.

 

4.4.1      Statement of Actual Expenses and Taxes; Payment by Tenant. Landlord
shall endeavor to give to Tenant, after the end of each Expense Year, a
statement (the “Statement”) setting forth the actual Expenses and Taxes for such
Expense Year. If the amount paid by Tenant for such Expense Year pursuant to
Section 4.4.2 is less or more than the sum of Tenant’s Share of the actual
Expenses plus Tenant’s Share of the actual Taxes (as such amounts are set forth
in such Statement), Tenant shall pay Landlord the amount of such underpayment,
or receive a credit in the amount of such overpayment, with or against the Rent
then or next due hereunder; provided, however, that if this Lease has expired or
terminated and Tenant has vacated the Premises, Tenant shall pay Landlord the
amount of such underpayment, or Landlord shall pay Tenant the amount of such
overpayment (less any Rent due), within 30 days after delivery of such
Statement. Any failure of Landlord to timely deliver the Statement for any
Expense Year shall not diminish either party’s rights under this Section 4.

 

4.4.2      Statement of Estimated Expenses and Taxes. Landlord shall endeavor to
give to Tenant, for each Expense Year, a statement (the “Estimate Statement”)
setting forth Landlord’s reasonable estimates of the Expenses (the “Estimated
Expenses”) and Taxes (the “Estimated Taxes”) for such Expense Year. Upon
receiving an Estimate Statement, Tenant shall pay, with its next installment of
Base Rent, an amount equal to the excess of (a) the amount obtained by
multiplying (i) the sum of Tenant’s Share of the Estimated Expenses plus
Tenant’s Share of the Estimated Taxes (as such amounts are set forth in such
Estimate Statement), by (ii) a fraction, the numerator of which is the number of
months that have elapsed in the applicable Expense Year (including the month of
such payment) and the denominator of which is 12, over (b) any amount previously
paid by Tenant for such Expense Year pursuant to this Section 4.4.2. Until
Landlord delivers a new Estimate Statement (which Landlord may do at any time),
Tenant shall pay monthly, with the monthly Base Rent installments, an amount
equal to one-twelfth (1/12) of the sum of Tenant’s Share of the Estimated
Expenses plus Tenant’s Share of the Estimated Taxes, as such amounts are set
forth in the previous Estimate Statement. Any failure of Landlord to timely
deliver any Estimate Statement shall not diminish Landlord’s rights to receive
payments and revise any previous Estimate Statement under this Section 4.

 

4.4.3      Retroactive Adjustment of Taxes. Notwithstanding any contrary
provision hereof, if, after Landlord’s delivery of any Statement, an increase or
decrease in Taxes occurs for the applicable Expense Year (whether by reason of
reassessment, error, or otherwise), Taxes for such Expense Year shall be
retroactively adjusted. If, as a result of such adjustment, it is determined
that Tenant has under- or overpaid Tenant’s Share of such Taxes, Tenant shall
pay Landlord the amount of such underpayment, or receive a credit in the amount
of such overpayment, with or against the Rent then or next due hereunder;
provided, however, that if this Lease has expired or terminated and Tenant has
vacated the Premises, Tenant shall pay Landlord the amount of such underpayment,
or Landlord shall pay Tenant the amount of such overpayment (less any Rent due),
within 30 days after such adjustment is made.

 

7

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

4.5       Charges for Which Tenant Is Directly Responsible. Tenant shall pay,
10 days before delinquency, any taxes levied against Tenant’s equipment,
furniture, fixtures and other personal property located in or about the
Premises. If any such taxes are levied against Landlord or its property (or if
the assessed value of Landlord’s property is increased by the inclusion therein
of a value placed upon such equipment, furniture, fixtures or other personal
property of Tenant), Landlord may pay such taxes (or such increased assessment)
regardless of their (or its) validity, in which event Tenant, upon demand, shall
repay to Landlord the amount so paid. If the Leasehold Improvements (defined in
Section 7.1) are assessed for real property tax purposes at a valuation higher
than the valuation at which tenant improvements conforming to Landlord’s
“building standard” in other space in the Building are assessed, the Taxes
levied against Landlord or the Property by reason of such excess assessed
valuation shall be deemed taxes levied against Tenant’s personal property for
purposes of this Section 4.5. Notwithstanding any contrary provision hereof,
Tenant shall pay 10 days before delinquency (or reimburse to Landlord upon
demand, if the same is required by Law to be paid by Landlord): (i) any rent
tax, sales tax, service tax, transfer tax, value added tax, use tax, business
tax, gross income tax, gross receipts tax, or other tax, assessment, fee, levy
or charge measured solely by the square footage, Rent, services, tenant
allowances or similar amounts, rights or obligations described or provided in or
under this Lease; and (ii) any taxes assessed upon the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy by
Tenant of any portion of the Property.

 

4.6       Books and Records. Within 60 days after receiving any Statement (the
“Review Notice Period”), Tenant may give Landlord notice (“Review Notice”)
stating that Tenant elects to review Landlord’s calculation of the Expenses
and/or Taxes for the Expense Year to which such Statement applies and
identifying with reasonable specificity the records of Landlord reasonably
relating to such matters that Tenant desires to review. Within a reasonable time
after receiving a timely Review Notice (and, at Landlord’s option, an executed
confidentiality agreement as described below), Landlord shall deliver to Tenant,
or make available for inspection at a location reasonably designated by
Landlord, copies of such records. Within 60 days after such records are made
available to Tenant (the “Objection Period”), Tenant may deliver to Landlord
notice (an “Objection Notice”) stating with reasonable specificity any
objections to the Statement, in which event Landlord and Tenant shall work
together in good faith to resolve Tenant’s objections. Tenant may not deliver
more than one Review Notice or more than one Objection Notice with respect to
any Expense Year. If Tenant fails to give Landlord a Review Notice before the
expiration of the Review Notice Period or fails to give Landlord an Objection
Notice before the expiration of the Objection Period, Tenant shall be deemed to
have approved the Statement. If Tenant retains an agent to review Landlord’s
records, the agent must be with a CPA firm licensed to do business in the state
where the Building is located and its fees shall not be contingent, in whole or
in part, upon the outcome of the review. Tenant shall be responsible for all
costs of such review. The records and any related information obtained from
Landlord shall be treated as confidential, and as applicable only to the
Premises, by Tenant, its auditors, consultants, and any other parties reviewing
the same on behalf of Tenant (collectively, “Tenant’s Auditors”). Before making
any records available for review, Landlord may require Tenant and Tenant’s
Auditors to execute a reasonable confidentiality agreement, in which event
Tenant shall cause the same to be executed and delivered to Landlord within
30 days after receiving it from Landlord, and if Tenant fails to do so, the
Objection Period shall be reduced by one day for each day by which such
execution and delivery follows the expiration of such 30-day period.
Notwithstanding any contrary provision hereof, Tenant may not examine Landlord’s
records or dispute any Statement if any Rent remains unpaid past its due date.
If, for any Expense Year, Landlord and Tenant determine that the sum of Tenant’s
Share of the actual Expenses plus Tenant’s Share of the actual Taxes is less or
more than the amount reported, Tenant shall receive a credit in the amount of
its overpayment against Rent then or next due hereunder, or pay Landlord the
amount of its underpayment with the Rent next due hereunder; provided, however,
that if this Lease has expired or terminated and Tenant has vacated the
Premises, Landlord shall pay Tenant the amount of its overpayment (less any Rent
due), or Tenant shall pay Landlord the amount of its underpayment, within
30 days after such determination.

 

5      USE; COMPLIANCE WITH LAWS.

 

5.1       Tenant shall not (a) use the Premises for any purpose other than the
Permitted Use, or (b) do anything in or about the Premises that violates any of
the Rules and Regulations, damages the reputation of the Project, interferes
with, injures or annoys other occupants of the Building, or constitutes a
nuisance. Tenant, at its expense, shall comply with all Laws relating to (i) the
operation of its business at the Project, (ii) the use, condition, configuration
or occupancy of the Premises, or (iii) the Building systems located in or
exclusively serving the Premises; provided, however, that nothing in this
sentence shall be deemed to require Tenant to make any change to any Common
Area, the Building structure, or any Building system located outside of and not
exclusively serving the Premises. If, in order to comply with any such Law,
Tenant must obtain or deliver any permit, certificate or other document
evidencing such compliance, Tenant shall provide a copy of such document to
Landlord promptly after obtaining or delivering it. If a change to any Common
Area, the Building structure, or any Building system located outside of and not
exclusively serving the Premises becomes required under Law (or if any such
requirement is enforced) as a result of any Tenant-Insured Improvement (defined
in Section 10.2.2), the installation of any trade fixture, or any particular use
of the Premises (as distinguished from general office use), then Tenant, upon
demand, shall (x) at Landlord’s option, either make such change at Tenant’s cost
or pay Landlord the cost of making such change, and (y) pay Landlord a
coordination fee equal to 10% of the cost of such change. As used herein, “Law”
means any existing or future law, ordinance, regulation or requirement of any
governmental authority having jurisdiction over the Project or the parties.

 

8

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

5.2       Landlord, at its expense (subject to Section 4), shall cause the Base
Building and the Common Areas to comply with all Laws (including the Americans
with Disabilities Act (“ADA”)) to the extent that such compliance is necessary
for Tenant to use the Premises for general office use in a normal and customary
manner and for Tenant’s employees and visitors to have reasonably safe access to
and from the Premises; provided, however, that Landlord shall not be required to
cause or pay for such compliance to the extent that Tenant is required to cause
or pay for such compliance under Section 5.1 or 7.3 or any other provision
hereof. Notwithstanding the foregoing, Landlord may contest any alleged
violation in good faith, including by applying for and obtaining a waiver or
deferment of compliance, asserting any defense allowed by Law, and appealing any
order or judgment to the extent permitted by Law; provided, however, that after
exhausting any rights to contest or appeal, Landlord shall perform any work
necessary to comply with any final order or judgment.

 

6      SERVICES.

 

6.1       Standard Services. Landlord shall provide the following services on
all days (unless otherwise stated below): (a) subject to limitations imposed by
Law, heating, ventilation and air conditioning (“HVAC”), in season during
Building HVAC Hours, at levels customarily provided by owners of Comparable
Buildings; (b) electricity supplied by the applicable public utility, stubbed to
the Premises; (c) water supplied by the applicable public utility (i) for use in
lavatories and any drinking facilities located in Common Areas within the
Building, and (ii) stubbed to the Building core for use in any plumbing fixtures
located in the Premises; (d) janitorial services to the Premises, except on
weekends and Holidays; and (e) elevator service (subject to scheduling by
Landlord, and payment of Landlord’s standard usage fee, for any freight
service).

 

6.2       Above-Standard Use. Landlord shall provide HVAC service outside
Building HVAC Hours if Tenant gives Landlord such prior notice and pays Landlord
such hourly cost per zone as Landlord may require (provided, however, that
Tenant shall not be required to pay such hourly cost per zone for HVAC service
between 8:00 a.m. and 6:00 p.m. on Presidents’ Day). The parties acknowledge
that, as of the date hereof, Landlord’s charge for HVAC service outside Building
HVAC Hours is $50.00 per hour per floor, subject to reasonable change from time
to time. Tenant shall not, without Landlord’s prior consent, use equipment that
may affect the temperature maintained by the air conditioning system or consume
above-Building-standard amounts of any water furnished for the Premises by
Landlord pursuant to Section 6.1. If Tenant’s consumption of electricity or
water exceeds the rate Landlord reasonably deems to be standard for the
Building, Tenant shall pay Landlord, upon billing, the cost of such excess
consumption, including any costs of installing, operating and maintaining any
equipment that is installed in order to supply or measure such excess
electricity or water. For purposes of the preceding sentence, any consumption of
electricity in a computer server room shall be deemed to exceed the standard
rate for the Building. The connected electrical load of Tenant’s incidental-use
equipment shall not exceed the Building-standard electrical design load, and
Tenant’s electrical usage shall not exceed the capacity of the feeders to the
Project or the risers or wiring installation. Landlord shall not withhold its
consent, pursuant to Section 7.2, to Tenant’s installation of a supplemental
HVAC system serving the Premises; provided, however, that Landlord may impose
reasonable conditions upon such consent, and any such system shall be subject to
Section 25.5.

 

6.3       Interruption. Subject to Section 11, any failure to furnish, delay in
furnishing, or diminution in the quality or quantity of any service resulting
from any application of Law, failure of equipment, performance of maintenance,
repairs, improvements or alterations, utility interruption, or event of Force
Majeure (each, a “Service Interruption”) shall not render Landlord liable to
Tenant, constitute a constructive eviction, or excuse Tenant from any obligation
hereunder. Notwithstanding the foregoing, if all or a material portion of the
Premises is made untenantable or inaccessible for more than two (2) consecutive
business days after notice (which notice, notwithstanding Section 25.1, may be
delivered by e-mail, fax, telephone or orally and in person) from Tenant to
Landlord by a Service Interruption that does not result from a Casualty (defined
in Section 11) and that Landlord can correct through reasonable efforts, then,
as Tenant’s sole remedy, Monthly Rent shall abate for the period beginning on
the day immediately following such 2-business-day period and ending on the day
such Service Interruption ends, but only in proportion to the percentage of the
rentable square footage of the Premises made untenantable or inaccessible.

 

7      REPAIRS AND ALTERATIONS.

 

7.1       Repairs. Subject to Section 11, Tenant, at its expense, shall perform
all maintenance and repairs (including replacements) to the Premises, and keep
the Premises in as good condition and repair as existed when Tenant took
possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Tenant’s maintenance and repair obligations shall include (a) all
leasehold improvements in the Premises, whenever and by whomever installed or
paid for, including any Tenant Improvements, any Alterations (defined in
Section 7.2), and any leasehold improvements installed pursuant to any prior
lease, but excluding the Base Building (the “Leasehold Improvements”); (b) all
supplemental heating, ventilation and air conditioning units, kitchens
(including hot water heaters, dishwashers, garbage disposals, insta-hot
dispensers, and plumbing) and similar facilities exclusively serving the
Premises, whether located inside or outside of the Premises, and whenever and by
whomever installed or paid for; and (c) all Lines (defined in Section 23) and
trade fixtures. Notwithstanding the foregoing, Landlord may, at its option,
perform such maintenance and repairs on Tenant’s behalf, in which case Tenant
shall pay Landlord, upon demand, the cost of such work plus a coordination fee
equal to 10% of such cost. Landlord shall perform all maintenance and repairs to
(i) the roof and exterior walls and windows of the Building, (ii) the Base
Building, and (iii) the Common Areas. As used herein, “Base Building” means the
structural portions of the Building, together with all mechanical (including
HVAC), electrical, plumbing and fire/life-safety systems serving the Building in
general, whether located inside or outside of the Premises.

 

9

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

7.2       Alterations. Tenant may not make any improvement, alteration, addition
or change to the Premises or to any mechanical, plumbing or HVAC facility or
other system serving the Premises (an “Alteration”) without Landlord’s prior
consent, which consent shall be requested by Tenant not less than 30 days before
commencement of work and shall not be unreasonably withheld, delayed or
conditioned by Landlord. Notwithstanding the foregoing, provided that Landlord
receives 10 business days’ prior notice, Landlord’s prior consent shall not be
required for any Alteration that is decorative only (e.g., carpet installation
or painting) or that (i) is reasonably estimated (together with any other
Alterations performed without Landlord’s consent pursuant to this sentence
during the 12-month period ending on the date of such notice) to cost not more
than [*]; (ii) is not visible from outside the Premises; (iii) does not affect
any system or structural component of the Building; and (iv) does not require
work to be performed inside the walls, above the ceiling or below the floor of
the Premises. For any Alteration, (a) Tenant, before commencing work, shall
deliver to Landlord, and obtain Landlord’s approval of, plans and
specifications; (b) [Intentionally Omitted]; (c) Tenant shall deliver to
Landlord “as built” drawings (in CAD format, if requested by Landlord),
completion affidavits, full and final lien waivers, and all governmental
approvals; and (d) Tenant shall pay Landlord, within 30 days after receiving
demand therefor together with reasonable documentation thereof, (i) Landlord’s
reasonable out-of-pocket expenses incurred in reviewing the work, and (ii) a
coordination fee equal to 3% of the cost of the work; provided, however, that
this clause (d) shall not apply to any Tenant Improvements.

 

7.3       Tenant Work. Before commencing any repair or Alteration (“Tenant
Work”), Tenant shall deliver to Landlord, and obtain Landlord’s approval of,
(a) names of contractors, subcontractors, mechanics, laborers and materialmen;
(b) evidence of contractors’ and subcontractors’ insurance; and (c) any required
governmental permits. Tenant shall perform all Tenant Work (i) in a good and
workmanlike manner using materials of a quality reasonably approved by Landlord;
(ii) in compliance with any approved plans and specifications, all Laws, the
National Electric Code, and Landlord’s construction rules and regulations; and
(iii) in a manner that does not impair the Base Building. If, as a result of any
Tenant Work, Landlord becomes required under Law to perform any inspection, give
any notice, or cause such Tenant Work to be performed in any particular manner,
Tenant shall comply with such requirement and promptly provide Landlord with
reasonable documentation of such compliance. Landlord’s approval of Tenant’s
plans and specifications shall not relieve Tenant from any obligation under this
Section 7.3. In performing any Tenant Work, Tenant shall not use contractors,
services, labor, materials or equipment that, in Landlord’s reasonable judgment,
would disturb labor harmony with any workforce or trades engaged in performing
other work or services at the Project.

 

8      LANDLORD’S PROPERTY. All Leasehold Improvements shall become Landlord’s
property upon installation and without compensation to Tenant. Notwithstanding
the foregoing, if any Tenant-Insured Improvements are Specialty Improvements
(defined below), then before the expiration or earlier termination hereof,
Tenant shall, at Landlord’s election, either (a) at Tenant’s expense, and except
as otherwise notified by Landlord, remove such Tenant-Insured Improvements,
repair any resulting damage to the Premises or Building, and restore the
affected portion of the Premises to its configuration and condition existing
before the installation of such Tenant-Insured Improvements (or, at Landlord’s
election, to a Building-standard tenant-improved configuration and condition as
determined by Landlord), or (b) pay Landlord an amount equal to the estimated
cost of such work, as reasonably determined by Landlord. If Tenant fails to
timely perform any work required under clause (a) of the preceding sentence,
Landlord may perform such work at Tenant’s expense. When Landlord approves any
Tenant-Insured Improvements (or, in the case of any Alterations that do not
require Landlord’s approval hereunder, if Tenant specifically requests that
Landlord do so, then, within 10 business days after such request), Landlord
shall identify any such Tenant-Insured Improvements that will be required to be
removed pursuant to this Section 8, and any such Tenant-Insured Improvements
that are not so identified by Landlord shall not be required to be removed
pursuant to this Section 8. As used herein, “Specialty Improvements” means any
Tenant-Insured Improvements that, in Landlord’s reasonable judgment, are not
customary multi-tenant office installations, including equipment racks;
classrooms; bathrooms (other than the base Building bathrooms); file rooms,
libraries or other rooms with reinforced flooring; workout/fitness rooms; shower
rooms; locker rooms; kitchen facilities containing stoves, non-microwave ovens
or ventilation equipment; server rooms with elevated flooring; safes;
laboratories; vaults; and areas without drop ceilings.

 

9      LIENS. Tenant shall keep the Project free from any lien arising out of
any work performed, material furnished or obligation incurred by or on behalf of
Tenant. Tenant shall remove any such lien within 10 business days after notice
from Landlord, and if Tenant fails to do so, Landlord, without limiting its
remedies, may pay the amount necessary to cause such removal, whether or not
such lien is valid. The amount so paid, together with reasonable attorneys’ fees
and expenses, shall be reimbursed by Tenant upon demand.

 

10

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

10    INDEMNIFICATION; INSURANCE.

 

10.1     Waiver and Indemnification. Tenant waives all claims against Landlord,
its Security Holders (defined in Section 17), Landlord’s managing agent(s),
their (direct or indirect) owners, and the beneficiaries, trustees, officers,
directors, employees and agents of each of the foregoing (including Landlord,
the “Landlord Parties”) for (i) any damage to person or property (or resulting
from the loss of use thereof), except to the extent such damage is caused by any
gross negligence, willful misconduct or breach of this Lease of or by any
Landlord Party, or (ii) any failure to prevent or control any criminal or
otherwise wrongful conduct by any third party or to apprehend any third party
who has engaged in such conduct. Tenant shall indemnify, defend, protect, and
hold the Landlord Parties harmless from any obligation, loss, claim, action,
liability, penalty, damage, cost or expense (including reasonable attorneys’ and
consultants’ fees and expenses) (each, a “Claim”) that is imposed or asserted by
any third party and arises from (a) any cause in, on or about the Premises, or
(b) occupancy of the Premises by, or any negligence, willful misconduct or
breach of this Lease of or by, Tenant, any party claiming by, through or under
Tenant, their (direct or indirect) owners, or any of their respective
beneficiaries, trustees, officers, directors, employees, agents, contractors,
licensees or invitees, except to the extent such Claim arises from any gross
negligence, willful misconduct or breach of this Lease of or by any Landlord
Party.

 

10.2     Tenant’s Insurance. Tenant shall maintain the following coverages in
the following amounts:

 

10.2.1    Commercial General Liability Insurance covering claims of bodily
injury, personal injury and property damage arising out of Tenant’s operations
and contractual liabilities, including coverage formerly known as broad form, on
an occurrence basis, with combined primary and excess/umbrella limits of [*]
each occurrence and [*] annual aggregate.

 

10.2.2    Property Insurance covering (i) all office furniture, trade fixtures,
office equipment, free-standing cabinet work, movable partitions, merchandise
and all other items of Tenant’s property in the Premises installed by, for, or
at the expense of Tenant, and (ii) any Leasehold Improvements installed by or
for the benefit of Tenant, whether pursuant to this Lease or pursuant to any
prior lease or other agreement to which Tenant was a party (“Tenant-Insured
Improvements”). Such insurance shall be written on a special cause of loss form
for physical loss or damage, for the full replacement cost value (subject to
reasonable deductible amounts) new without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance, and shall include coverage for damage or other loss caused by fire
or other peril, including vandalism and malicious mischief, theft, water damage
of any type, including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of one
year.

 

10.2.3    Workers’ Compensation statutory limits and Employers’ Liability limits
of [*].

 

10.3     Form of Policies. The minimum limits of insurance required to be
carried by Tenant shall not limit Tenant’s liability. Such insurance shall be
issued by an insurance company that has an A.M. Best rating of not less than
A-VIII and shall be in form and content reasonably acceptable to Landlord.
Tenant’s Commercial General Liability Insurance shall (a) name the Landlord
Parties and any other party designated by Landlord (“Additional Insured
Parties”) as additional insureds; and (b) be primary insurance as to all claims
thereunder and provide that any insurance carried by Landlord is excess and
non-contributing with Tenant’s insurance. Landlord shall be designated as a loss
payee with respect to Tenant’s Property Insurance on any Tenant-Insured
Improvements. Tenant shall deliver to Landlord, on or before the Commencement
Date and at least 15 days before the expiration dates thereof, certificates from
Tenant’s insurance company on the forms currently designated “ACORD 25”
(Certificate of Liability Insurance) and “ACORD 28” (Evidence of Commercial
Property Insurance) or the equivalent. Attached to the ACORD 25 (or equivalent)
there shall be an endorsement naming the Additional Insured Parties as
additional insureds, and attached to the ACORD 28 (or equivalent) there shall be
an endorsement designating Landlord as a loss payee with respect to Tenant’s
Property Insurance on any Tenant-Insured Improvements, and each such endorsement
shall be binding on Tenant’s insurance company. Upon Landlord’s request, Tenant
shall deliver to Landlord, in lieu of such certificates, copies of the policies
of insurance required to be carried under Section 10.2 showing that the
Additional Insured Parties are named as additional insureds and that Landlord is
designated as a loss payee with respect to Tenant’s Property Insurance on any
Tenant-Insured Improvements.

 

10.4     Subrogation. Each party waives, and shall cause its insurance carrier
to waive, any right of recovery against the other party, any of its (direct or
indirect) owners, or any of their respective beneficiaries, trustees, officers,
directors, employees or agents for any loss of or damage to property which loss
or damage is (or, if the insurance required hereunder had been carried, would
have been) covered by the waiving party’s property insurance. For purposes of
this Section 10.4 only, (a) any deductible with respect to a party’s insurance
shall be deemed covered by, and recoverable by such party under, valid and
collectable policies of insurance, and (b) any contractor retained by Landlord
to install, maintain or monitor a fire or security alarm for the Building shall
be deemed an agent of Landlord.

 

11

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

10.5     Additional Insurance Obligations. Tenant shall maintain such increased
amounts of the insurance required to be carried by Tenant under this Section 10,
and such other types and amounts of insurance covering the Premises and Tenant’s
operations therein, as may be reasonably requested by Landlord, but not in
excess of the amounts and types of insurance then being required by landlords of
buildings comparable to and in the vicinity of the Building.

 

11    CASUALTY DAMAGE. With reasonable promptness after discovering any damage
to the Premises (other than trade fixtures), or to any Common Area or Building
system necessary for access to or tenantability of the Premises, resulting from
any fire or other casualty (a “Casualty”), Landlord shall notify Tenant of
Landlord’s reasonable estimate of the time required to substantially complete
repair of such damage (the “Landlord Repairs”). If, according to such estimate,
the Landlord Repairs cannot be substantially completed within 270 days after
they are commenced, either party may terminate this Lease upon 60 days’ notice
to the other party delivered within 10 days after Landlord’s delivery of such
estimate. Within 90 days after discovering any damage to the Project resulting
from any Casualty, Landlord may, whether or not the Premises are affected,
terminate this Lease by notifying Tenant if (i) any Security Holder terminates
any ground lease or requires that any insurance proceeds be used to pay any
mortgage debt; (ii) any damage to Landlord’s property is not fully covered by
Landlord’s insurance policies; (iii) Landlord decides to rebuild the Building or
Common Areas so that it or they will be substantially different structurally or
architecturally; (iv) the damage occurs during the last 12 months of the Term;
or (v) any owner, other than Landlord, of any damaged portion of the Project
does not intend to repair such damage. If this Lease is not terminated pursuant
to this Section 11, Landlord shall promptly and diligently perform the Landlord
Repairs, subject to reasonable delays for insurance adjustment and other events
of Force Majeure. The Landlord Repairs shall restore the Premises (other than
trade fixtures) and any Common Area or Building system necessary for access to
or tenantability of the Premises to substantially the same condition that
existed when the Casualty occurred, except for (a) any modifications required by
Law or any Security Holder, and (b) any modifications to the Common Areas that
are deemed desirable by Landlord, are consistent with the character of the
Project, and do not materially impair access to or tenantability of the
Premises. Notwithstanding Section 10.4, Tenant shall assign to Landlord (or its
designee) all insurance proceeds payable to Tenant under Tenant’s insurance
required under Section 10.2 with respect to any Tenant-Insured Improvements, and
if the estimated or actual cost of restoring any Tenant-Insured Improvements
exceeds the insurance proceeds received by Landlord from Tenant’s insurance
carrier, Tenant shall pay such excess to Landlord within 15 days after
Landlord’s demand. No Casualty and no restoration performed as required
hereunder shall render Landlord liable to Tenant, constitute a constructive
eviction, or excuse Tenant from any obligation hereunder; provided, however,
that if the Premises (other than trade fixtures) or any Common Area or Building
system necessary for access to or tenantability of the Premises is damaged by a
Casualty, then, during any time that, as a result of such damage, any portion of
the Premises is inaccessible or untenantable and is not occupied by Tenant,
Monthly Rent shall be abated in proportion to the rentable square footage of
such portion of the Premises.

 

12    NONWAIVER. No provision hereof shall be deemed waived by either party
unless it is waived by such party expressly and in writing, and no waiver of any
breach of any provision hereof shall be deemed a waiver of any subsequent breach
of such provision or any other provision hereof. Landlord’s acceptance of Rent
shall not be deemed a waiver of any preceding breach of any provision hereof,
other than Tenant’s failure to pay the particular Rent so accepted, regardless
of Landlord’s knowledge of such preceding breach at the time of such acceptance.
No acceptance of payment of an amount less than the Rent due hereunder shall be
deemed a waiver of Landlord’s right to receive the full amount of Rent due,
whether or not any endorsement or statement accompanying such payment purports
to effect an accord and satisfaction. No receipt of monies by Landlord from
Tenant after the giving of any notice, the commencement of any suit, the
issuance of any final judgment, or the termination hereof shall affect such
notice, suit or judgment, or reinstate or extend the Term or Tenant’s right of
possession hereunder.

 

13    CONDEMNATION. If any part of the Premises, Building or Project is taken
for any public or quasi-public use by power of eminent domain or by private
purchase in lieu thereof (a “Taking”) for more than 180 consecutive days,
Landlord may terminate this Lease. If more than 25% of the rentable square
footage of the Premises is Taken, or access to the Premises is substantially
impaired as a result of a Taking, for more than 180 consecutive days, Tenant may
terminate this Lease. Any such termination shall be effective as of the date
possession must be surrendered to the authority, and the terminating party shall
provide termination notice to the other party within 45 days after receiving
written notice of such surrender date. Except as provided above in this
Section 13, neither party may terminate this Lease as a result of a Taking.
Tenant shall not assert any claim for compensation because of any Taking;
provided, however, that Tenant may file a separate claim for any Taking of
Tenant’s personal property or any fixtures that Tenant is entitled to remove
upon the expiration hereof, and for moving expenses, so long as such claim does
not diminish the award available to Landlord or any Security Holder and is
payable separately to Tenant. If this Lease is terminated pursuant to this
Section 13, all Rent shall be apportioned as of the date of such termination. If
a Taking occurs and this Lease is not so terminated, Monthly Rent shall be
abated for the period of such Taking in proportion to the percentage of the
rentable square footage of the Premises, if any, that is subject to, or rendered
inaccessible by, such Taking.

 

12

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

14    ASSIGNMENT AND SUBLETTING.

 

14.1     Transfers. Tenant shall not, without Landlord’s prior consent, assign,
mortgage, pledge, hypothecate, encumber, permit any lien to attach to, or
otherwise transfer this Lease or any interest hereunder, permit any assignment
or other transfer hereof or any interest hereunder by operation of law, enter
into any sublease or license agreement, otherwise permit the occupancy or use of
any part of the Premises by any persons other than Tenant and its employees and
contractors, or permit a Change of Control (defined in Section 14.6) to occur
(each, a “Transfer”). If Tenant desires Landlord’s consent to any Transfer,
Tenant shall provide Landlord with (i) notice of the terms of the proposed
Transfer, including its proposed effective date (the “Contemplated Effective
Date”), a description of the portion of the Premises to be transferred (the
“Contemplated Transfer Space”), a calculation of the Transfer Premium (defined
in Section 14.3), and a copy of all existing executed and/or proposed
documentation pertaining to the proposed Transfer, and (ii) current financial
statements of the proposed transferee (or, in the case of a Change of Control,
of the proposed new controlling party(ies)) certified by an officer or owner
thereof and any other information reasonably required by Landlord in order to
evaluate the proposed Transfer (collectively, the “Transfer Notice”). Within
30 days after receiving the Transfer Notice, Landlord shall notify Tenant of
(a) its consent to the proposed Transfer, or (b) its refusal to consent to the
proposed Transfer. Any Transfer made without Landlord’s prior consent shall, at
Landlord’s option, be void and shall, at Landlord’s option, constitute a Default
(defined in Section 19). Tenant shall pay Landlord a fee of [*] for Landlord’s
review of any proposed Transfer, whether or not Landlord consents to it.

 

14.2     Landlord’s Consent. Subject to Section 14.4, Landlord shall not
unreasonably withhold its consent to any proposed Transfer. Without limiting
other reasonable grounds for withholding consent, it shall be deemed reasonable
for Landlord to withhold its consent to a proposed Transfer if:

 

14.2.1    The proposed transferee is not a party of reasonable financial
strength in light of the responsibilities to be undertaken in connection with
the Transfer on the date the Transfer Notice is received; or

 

14.2.2    The proposed transferee has a character or reputation or is engaged in
a business that is not consistent with the quality of the Building or the
Project; or

 

14.2.3    The proposed transferee is a governmental entity or a nonprofit
organization; or

 

14.2.4    [Intentionally Omitted]; or

 

14.2.5    The proposed transferee or any of its Affiliates, on the date the
Transfer Notice is received, leases or occupies (or, at any time during the
6-month period ending on the date the Transfer Notice is received, has
negotiated with Landlord to lease) space in the Building and Landlord has (or
believes in good faith, based on the scheduled expiration dates of existing
leases and/or its rights to relocate existing tenants, that it will have) space
available that, in its good faith judgment, will meet the proposed transferee’s
leasing needs.

 

Notwithstanding any contrary provision hereof, (a) if Landlord consents to any
Transfer pursuant to this Section 14.2 but Tenant does not enter into such
Transfer within six (6) months thereafter, such consent shall no longer apply
and such Transfer shall not be permitted unless Tenant again obtains Landlord’s
consent thereto pursuant and subject to the terms of this Section 14; and (b) if
Landlord unreasonably withholds its consent under this Section 14.2, Tenant’s
sole remedies shall be contract damages (subject to Section 20) or specific
performance, and Tenant waives all other remedies, including any right to
terminate this Lease.

 

14.3     Transfer Premium. If Landlord consents to a Transfer, Tenant shall pay
Landlord an amount equal to [*] of any Transfer Premium (defined below). As used
herein, “Transfer Premium” means (a) in the case of an assignment, any
consideration (including payment for Leasehold Improvements) paid by the
assignee for such assignment; (b) in the case of a sublease, license or other
occupancy agreement, for each month of the term of such agreement, the amount by
which all rent and other consideration paid by the transferee to Tenant pursuant
to such agreement exceeds the Monthly Rent payable by Tenant hereunder with
respect to the Contemplated Transfer Space; and (c) in the case of a Change of
Control, any consideration (including payment for Leasehold Improvements) paid
by the new controlling party(ies) to the prior controlling party(ies) on account
of this Lease. Payment of Landlord’s share of the Transfer Premium shall be made
(x) in the case of an assignment or a Change of Control, within 10 days after
Tenant or the prior controlling party(ies), as the case may be, receive(s) the
consideration described above, and (y) in the case of a sublease, license or
other occupancy agreement, for each month of the term of such agreement, within
five (5) business days after Tenant receives the rent and other consideration
described above.

 

13

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

14.4     [Intentionally Omitted.]

 

14.5     Effect of Consent. If Landlord consents to a Transfer, (i) such consent
shall not be deemed a consent to any further Transfer, (ii) Tenant shall deliver
to Landlord, promptly after execution, an executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, and
(iii) Tenant shall deliver to Landlord, upon Landlord’s request, a complete
statement, certified by an independent CPA or Tenant’s chief financial officer,
setting forth in detail the computation of any Transfer Premium. In the case of
an assignment, the assignee shall assume in writing, for Landlord’s benefit, all
of Tenant’s obligations hereunder. No Transfer, with or without Landlord’s
consent, shall relieve Tenant or any guarantor hereof from any liability
hereunder. Notwithstanding any contrary provision hereof, Tenant, with or
without Landlord’s consent, shall not enter into, or permit any party claiming
by, through or under Tenant to enter into, any sublease, license or other
occupancy agreement that provides for payment based in whole or in part on the
net income or profit of the subtenant, licensee or other occupant thereunder.

 

14.6     Change of Control. As used herein, “Change of Control” means (a) if
Tenant is a closely held professional service firm, the withdrawal or change
(whether voluntary, involuntary or by operation of law) of more than 50% of its
equity owners within a 12-month period; and (b) in all other cases, any
transaction(s) resulting in the acquisition of a Controlling Interest (defined
below) by one or more parties that did not own a Controlling Interest
immediately before such transaction(s). As used herein, “Controlling Interest”
means any direct or indirect equity or beneficial ownership interest in Tenant
that confers upon its holder(s) the direct or indirect power to direct the
ordinary management and policies of Tenant, whether through the ownership of
voting securities, by contract or otherwise (but not through the ownership of
voting securities listed on a recognized securities exchange). (Landlord
acknowledges that, by operation of the definitions of “Transfer,” “Change of
Control” and “Controlling Interest,” no stock of Tenant listed on a recognized
securities exchange shall be deemed a Controlling Interest, and, therefore, no
issuance of Tenant’s stock in an offering or sale on a recognized securities
exchange shall be deemed a Change of Control or a Transfer.)

 

14.7     Effect of Default. If Tenant is in Default, Landlord is irrevocably
authorized, as Tenant’s agent and attorney-in-fact, to direct any transferee
under any sublease, license or other occupancy agreement to make all payments
under such agreement directly to Landlord (which Landlord shall apply towards
Tenant’s obligations hereunder) until such Default is cured. Such transferee
shall rely upon any representation by Landlord that Tenant is in Default,
whether or not confirmed by Tenant.

 

14.8     Permitted Transfers. Notwithstanding any contrary provision hereof, if
Tenant is not in Default, Tenant may, without Landlord’s consent pursuant to
Section 14.1, sublease any portion of the Premises to an Affiliate of Tenant or
assign this Lease to (a) an Affiliate of Tenant (other than pursuant to a merger
or consolidation), (b) a successor to Tenant by merger or consolidation, or
(c) a successor to Tenant by purchase of all or substantially all of Tenant’s
assets (a “Permitted Transfer”), provided that (i) at least 10 business days
before the Transfer (provided that if such pre-Transfer notice and delivery are
prohibited by a confidentiality agreement or by Law, then within 10 business
days after the Transfer), Tenant notifies Landlord of such Transfer and delivers
to Landlord any documents or information reasonably requested by Landlord
relating thereto, including reasonable documentation that the Transfer satisfies
the requirements of this Section 14.8; (ii) in the case of a sublease, the
subtenant executes and delivers to Landlord, at least 10 business days before
taking occupancy, an agreement reasonably acceptable to Landlord which
(A) requires the subtenant to assume all of Tenant’s release, waiver, indemnity
and insurance obligations hereunder with respect to the Contemplated Transfer
Space and to be bound by each provision hereof that limits the liability of any
Landlord Party, and (B) provides that if either a Landlord Party or the
subtenant institutes a suit against the other for violation of or to enforce
such agreement, or in connection with any matter relating to the sublease or the
subtenant’s occupancy of the Contemplated Transfer Space, the prevailing party
shall be entitled to all of its costs and expenses, including reasonable
attorneys’ fees; (iii) in the case of an assignment pursuant to clause (a) or
(c) above, the assignee executes and delivers to Landlord, at least 10 business
days before the assignment (provided that if such pre-assignment execution and
delivery are prohibited by a confidentiality agreement or by Law, then not later
than the date of the Transfer), a commercially reasonable instrument pursuant to
which the assignee assumes, for Landlord’s benefit, all of Tenant’s obligations
hereunder; (iv) in the case of an assignment pursuant to clause (b) above,
(A) the successor entity has a net worth (as determined in accordance with GAAP,
but excluding intellectual property and any other intangible assets (“Net
Worth”)) immediately after the Transfer that is not less than the Net Worth of
Tenant immediately before the Transfer, and (B) if Tenant is a closely held
professional service firm, at least 75% of its equity owners existing 12 months
before the Transfer are also equity owners of the successor entity; (v) the
transferee is qualified to conduct business in the state where the Building is
located; and (vi) the Transfer is made for a good faith operating business
purpose and not in order to evade the requirements of this Section 14. As used
herein, “Affiliate” means, with respect to any party, a person or entity that
controls, is under common control with, or is controlled by such party.

 

14

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

15    SURRENDER. Upon the expiration or earlier termination hereof, and subject
to Sections 8 and 11 and this Section 15, Tenant shall surrender possession of
the Premises to Landlord in as good condition and repair as existed when Tenant
took possession and as thereafter improved by Landlord and/or Tenant, except for
reasonable wear and tear and repairs that are Landlord’s express responsibility
hereunder. Before such expiration or termination, Tenant, without expense to
Landlord, shall (a) remove from the Premises all debris and rubbish and all
furniture, equipment, trade fixtures, Lines, free-standing cabinet work, movable
partitions and other articles of personal property that are owned or placed in
the Premises by Tenant or any party claiming by, through or under Tenant (except
for any Lines not required to be removed under Section 23), and (b) repair all
damage to the Premises and Building resulting from such removal. If Tenant fails
to timely perform such removal and repair, Landlord may do so at Tenant’s
expense (including storage costs). If Tenant fails to remove such property from
the Premises, or from storage, within 30 days after notice from Landlord, any
part of such property shall be deemed, at Landlord’s option, either (x) conveyed
to Landlord without compensation, or (y) abandoned.

 

16    HOLDOVER. If Tenant fails to surrender the Premises upon the expiration or
earlier termination hereof, Tenant’s tenancy shall be subject to the terms and
conditions hereof; provided, however, that such tenancy shall be a tenancy at
sufferance only, for the entire Premises, and Tenant shall pay Monthly Rent (on
a per-month basis without reduction for any partial month) at a rate equal to
150% of the Monthly Rent applicable during the last calendar month of the Term.
Nothing in this Section 16 shall limit Landlord’s rights or remedies or be
deemed a consent to any holdover. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover, Tenant shall be liable for all resulting damages,
including lost profits, incurred by Landlord.

 

17    SUBORDINATION; ESTOPPEL CERTIFICATES.

 

17.1     This Lease shall be subject and subordinate to all existing and future
ground or underlying leases, mortgages, trust deeds, deeds to secure debt, and
other encumbrances against the Building or Project, all renewals, extensions,
modifications, consolidations and replacements thereof (each, a “Security
Agreement”), and all advances made upon the security of such mortgages or trust
deeds, unless in each case the holder of such Security Agreement (each, a
“Security Holder”) requires in writing that this Lease be superior thereto. Upon
any termination or foreclosure (or any delivery of a deed in lieu of
foreclosure) of any Security Agreement (a “Succession”), Tenant, upon request,
shall attorn, without deduction or set-off, to the Security Holder or purchaser
or any successor thereto and shall recognize such party (the “Successor”) as the
lessor hereunder if the Successor agrees not to disturb Tenant’s occupancy so
long as Tenant timely pays the Rent and otherwise performs its obligations
hereunder; provided, however, that the Successor shall not be liable for or
bound by (i) any payment of Rent made to Landlord more than 30 days before its
due date, (ii) any act or omission of or default by Landlord hereunder (but the
Successor shall be subject to Landlord’s continuing obligations hereunder to the
extent arising after the Succession and to the extent of the Successor’s
interest in the Property), (iii) any credits, claims, setoffs or defenses that
Tenant may have against Landlord, (iv) any modification or amendment to this
Lease for which the Security Holder’s consent is required, but has not been
obtained, under the Security Agreement, or (v) any obligation hereunder to
maintain a fitness facility at the Building. Within 10 days after request by
Landlord, Tenant shall execute such further instruments as Landlord may
reasonably deem necessary to confirm such attornment and evidence the
subordination or superiority of this Lease to any Security Agreement. Tenant
waives any right it may have under Law to terminate or otherwise adversely
affect this Lease or Tenant’s obligations hereunder upon a foreclosure. Within
10 business days after Landlord’s request, Tenant shall execute and deliver to
Landlord a commercially reasonable estoppel certificate in favor of such parties
as Landlord may reasonably designate, including current and prospective Security
Holders and prospective purchasers.

 

17.2     The parties acknowledge that before entering into this Lease Landlord
has provided to Tenant the standard form of SNDA used by Landlord’s existing
Security Holder (“Existing Security Holder”). Promptly upon receiving Tenant’s
written comments to such form of SNDA, Landlord shall forward the same to
Existing Security Holder and provide Tenant with the contact information for
Existing Security Holder’s attorney. Tenant, promptly after receiving an invoice
therefor, shall reimburse Landlord for (or, upon Landlord’s request, promptly
pay directly to Existing Security Holder or its attorney, as the case may be)
any fixed administrative or review fee (not to exceed[*]) and any reasonable
attorney’s fees that Landlord becomes required to pay to Existing Security
Holder in connection with any negotiation, preparation, execution or delivery of
such SNDA.

 

15

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

18    ENTRY BY LANDLORD. At all reasonable times and upon at least 24 hours’
notice to Tenant, or in an emergency, Landlord may enter the Premises to
(i) inspect the Premises; (ii) show the Premises to prospective purchasers,
current or prospective Security Holders or insurers, or, during the last
12 months of the Term (or while an uncured Default exists), prospective tenants;
(iii) post notices of non-responsibility; or (iv) perform maintenance, repairs
or alterations. At any time and without notice to Tenant, Landlord may enter the
Premises to perform required services; provided, however, that, except in an
emergency, Landlord shall provide Tenant with reasonable prior notice (which
notice, notwithstanding Section 25.1, may be delivered by e-mail, fax, telephone
or orally and in person) of any entry to perform a service that is not performed
on a monthly or more frequent basis. If reasonably necessary, Landlord may
temporarily close any portion of the Premises to perform maintenance, repairs or
alterations. In an emergency, Landlord may use any means it deems proper to open
doors to and in the Premises. Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises; provided, however, that the
reasonableness of such efforts shall be determined taking into account the
existence of any emergency. No entry into or closure of any portion of the
Premises in strict accordance with this Section 18 shall by itself render
Landlord liable to Tenant, constitute a constructive eviction, or excuse Tenant
from any obligation hereunder. If Tenant, by notice to Landlord, designates a
room within the Premises as “secured,” then, notwithstanding any contrary
provision of Section 6.1 or this Section 18, Landlord shall not (i) be required
to provide janitorial service to such room, or (ii) enter such room except
(x) in an emergency, or (y) at such time as Tenant, upon Landlord’s request,
shall reasonably determine.

 

19    DEFAULTS; REMEDIES.

 

19.1     Events of Default. The occurrence of any of the following shall
constitute a “Default”:

 

19.1.1    Any failure by Tenant to pay any Rent when due unless such failure is
cured within five (5) business days after notice; or

 

19.1.2    Except where a specific time period is otherwise set forth for
Tenant’s cure herein (in which event Tenant’s failure to cure within such time
period shall be a Default), and except as otherwise provided in this
Section 19.1, any breach by Tenant of any other provision hereof where such
breach continues for 30 days (or such shorter period as may be reasonable under
the circumstances in case of an emergency) after notice from Landlord; provided
that if such breach cannot reasonably be cured within such 30-day (or shorter)
period, Tenant shall not be in Default as a result of such breach if Tenant
diligently commences such cure within such period, thereafter diligently pursues
such cure, and completes such cure within 60 days after Landlord’s notice; or

 

19.1.3    [Intentionally Omitted]; or

 

19.1.4    Any breach by Tenant of Sections 17 or 18 where such breach continues
for more than five (5) business days after notice from Landlord; or

 

19.1.5   Tenant becomes in breach of Section 25.3.

 

If Tenant breaches a particular provision hereof (other than a provision
requiring payment of Rent), and Landlord notifies Tenant of such breach, on
three (3) separate occasions during any 12-month period, and if such breaches
are collectively material, then Tenant’s subsequent breach of such provision
shall be, at Landlord’s option, an incurable Default provided that Landlord
begins to exercise one or more remedies for such Default within 90 days after
its occurrence and diligently prosecutes any such remedy to completion. The
notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by Law, and Landlord shall not be required to give any
additional notice in order to be entitled to commence an unlawful detainer
proceeding.

 

19.2     Remedies Upon Default. Upon any Default, Landlord shall have, in
addition to any other remedies available to Landlord at law or in equity (which
shall be cumulative and nonexclusive), the option to pursue any one or more of
the following remedies (which shall be cumulative and nonexclusive) without any
notice or demand:

 

19.2.1    Landlord may terminate this Lease, in which event Tenant shall
immediately surrender the Premises to Landlord, and if Tenant fails to do so,
Landlord may, without prejudice to any other remedy it may have for possession
or arrearages in Rent, enter upon and take possession of the Premises and expel
or remove Tenant and any other person who may be occupying the Premises or any
part thereof, without being liable for prosecution or any claim or damages
therefor; and Landlord may recover from Tenant the following:

 

(a)          The worth at the time of award of the unpaid Rent which has been
earned at the time of such termination; plus

 

(b)          The worth at the time of award of the amount by which the unpaid
Rent which would have been earned after termination until the time of award
exceeds the amount of such rental loss that Tenant proves could have been
reasonably avoided; plus

 

(c)          The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds the amount of
such Rent loss that Tenant proves could have been reasonably avoided; plus

 

16

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(d)          Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
hereunder or which in the ordinary course of things would be likely to result
therefrom; plus

 

(e)          At Landlord’s option, such other amounts in addition to or in lieu
of the foregoing as may be permitted from time to time by Law.

 

As used in Sections 19.2.1(a) and (b), the “worth at the time of award” shall be
computed by allowing interest at a rate per annum equal to the lesser of (i) the
annual “Bank Prime Loan” rate cited in the Federal Reserve Statistical Release
Publication G.13(415), published on the first Tuesday of each calendar month (or
such other comparable index as Landlord shall reasonably designate if such rate
ceases to be published) plus two (2) percentage points, or (ii) the highest rate
permitted by Law. As used in Section 19.2.1(c), the “worth at the time of award”
shall be computed by discounting such amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

 

19.2.2    [Intentionally Omitted.]

 

19.2.3    Landlord shall at all times have the rights and remedies (which shall
be cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, or any Law or other
provision hereof), without prior demand or notice except as required by Law, to
seek any declaratory, injunctive or other equitable relief, and specifically
enforce this Lease, or restrain or enjoin a violation or breach of any provision
hereof.

 

19.3     Efforts to Relet. Unless Landlord provides Tenant with express notice
to the contrary, no re-entry, repossession, repair, maintenance, change,
alteration, addition, reletting, appointment of a receiver or other action or
omission by Landlord shall (a) be construed as an election by Landlord to
terminate this Lease or Tenant’s right to possession, or to accept a surrender
of the Premises, or (b) operate to release Tenant from any of its obligations
hereunder. Tenant waives, for Tenant and for all those claiming by, through or
under Tenant, any existing or future rights to redeem or reinstate, by order or
judgment of any court or by any legal process or writ, this Lease or Tenant’s
right of occupancy of the Premises after any termination hereof.

 

19.4     Landlord Default. Landlord shall not be in default hereunder unless it
breaches a provision hereof and such breach continues for 30 days (or such
shorter period as may be reasonable under the circumstances in case of an
emergency) after notice from Tenant; provided that if such breach cannot
reasonably be cured within such 30-day (or shorter) period, Landlord shall not
be in default as a result of such breach if Landlord diligently commences such
cure within such period, thereafter diligently pursues such cure, and completes
such cure within 60 days after Tenant’s notice. Before exercising any remedies
for a default by Landlord, Tenant shall give notice and a reasonable time to
cure to any Security Holder of which Tenant has been notified.

 

20    LANDLORD EXCULPATION. Notwithstanding any contrary provision hereof,
(a) the liability of the Landlord Parties to Tenant shall be limited to an
amount equal to Landlord’s interest in the Building; (b) Tenant shall look
solely to Landlord’s interest in the Building for the recovery of any judgment
or award against any Landlord Party; (c) no Landlord Party shall have any
personal liability for any judgment or deficiency, and Tenant waives and
releases such personal liability on behalf of itself and all parties claiming
by, through or under Tenant; and (d) no Landlord Party shall be liable for any
injury or damage to, or interference with, Tenant’s business, including loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or for any form of special or consequential damage.

 

21    SECURITY DEPOSIT. Concurrently with its execution and delivery hereof,
Tenant shall deposit with Landlord the Security Deposit, if any, as security for
Tenant’s performance of its obligations hereunder. If Tenant breaches any
provision hereof, Landlord may, at its option, without notice to Tenant, apply
all or part of the Security Deposit to pay any past-due Rent, cure any breach by
Tenant, or compensate Landlord for any other loss or damage caused by such
breach. If Landlord so applies any portion of the Security Deposit, Tenant,
within three (3) days after demand therefor, shall restore the Security Deposit
to its original amount. The Security Deposit is not an advance payment of Rent
or measure of damages. Any unapplied portion of the Security Deposit shall be
returned to Tenant within 60 days after the latest to occur of (a) the
expiration of the Term, (b) Tenant’s surrender of the Premises as required
hereunder, or (c) determination of the final Rent due from Tenant. Landlord
shall not be required to keep the Security Deposit separate from its other
accounts.

 

22    [Intentionally Omitted.]

 

23    COMMUNICATIONS AND COMPUTER LINES. All Lines installed pursuant to this
Lease shall be (a) installed in accordance with Section 7; and (b) clearly
marked with adhesive plastic labels (or plastic tags attached to such Lines with
wire) to show Tenant’s name, suite number, and the purpose of such Lines
(i) every six (6) feet outside the Premises (including the electrical room
risers and any Common Areas), and (ii) at their termination points. Landlord may
designate specific contractors for work relating to vertical Lines. Sufficient
spare cables and space for additional cables shall be maintained for other
occupants, as reasonably determined by Landlord. Unless otherwise notified by
Landlord, Tenant, at its expense and before the expiration or earlier
termination hereof, shall remove all Lines and repair any resulting damage. As
used herein, “Lines” means all communications or computer wires and cables
serving the Premises, whenever and by whomever installed or paid for, including
any such wires or cables installed pursuant to any prior lease.

 

17

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

24    PARKING. Tenant, at no additional charge (except as provided in this
Section 24), may park in the Building’s parking facilities (the “Parking
Facility”), in common with other tenants of the Building, upon the following
terms and conditions. Tenant shall not use more than the number of unreserved
and/or reserved parking spaces set forth in Section 1.9. Tenant shall pay
Landlord, in accordance with Section 3, any fees for the parking spaces
described in Section 1.9. Tenant shall pay Landlord any fees, taxes or other
charges imposed by any governmental or quasi-governmental agency in connection
with the Parking Facility, to the extent such amounts are allocated to Tenant by
Landlord. Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or any parking charges are imposed as a
result of) any Law. Tenant shall comply with all reasonable rules and
regulations established by Landlord from time to time for the orderly operation
and use of the Parking Facility, including any sticker or other identification
system and the prohibition of vehicle repair and maintenance activities in the
Parking Facility. Landlord shall not enforce any such rules and regulations
against Tenant in a manner that unreasonably discriminates against Tenant in
favor of any other similarly situated tenant. Landlord may, in its discretion,
allocate and assign parking passes among Tenant and the other tenants in the
Building. Tenant’s use of the Parking Facility shall be at Tenant’s sole risk,
and Landlord shall have no liability for any personal injury or damage to or
theft of any vehicles or other property occurring in the Parking Facility or
otherwise in connection with any use of the Parking Facility by Tenant or its
employees or invitees. Landlord may alter the size, configuration, design,
layout or any other aspect of the Parking Facility, and, in connection
therewith, temporarily deny or restrict access to the Parking Facility, in each
case without abatement of Rent or liability to Tenant. Tenant’s parking rights
under this Section 24 are solely for the benefit of Tenant’s employees,
contractors, agents, offices, representatives and other invitees and such rights
may not be transferred without Landlord’s prior consent, except pursuant to a
Transfer permitted under Section 14. Landlord shall not grant rights to park in
the Parking Facility that exceed its capacity.

 

25    MISCELLANEOUS.

 

25.1     Notices. Except as provided in Sections 6.3 and 18, no notice, demand,
statement, designation, request, consent, approval, election or other
communication given hereunder (“Notice”) shall be binding upon either party
unless (a) it is in writing; (b) it is (i) sent by certified or registered mail,
postage prepaid, return receipt requested, (ii) delivered by a nationally
recognized courier service, or (iii) delivered personally; and (c) it is sent or
delivered to the address set forth in Section 1.10 or 1.11, as applicable, or to
such other place (other than a P.O. box) as the recipient may from time to time
designate in a Notice to the other party. Any Notice shall be deemed received on
the earlier of the date of actual delivery or the date on which delivery is
refused, or, if Tenant is the recipient and has vacated its notice address
without providing a new notice address, three (3) days after the date the Notice
is deposited in the U.S. mail or with a courier service as described above.

 

25.2     Force Majeure. If either party is prevented from performing any
obligation hereunder by any strike, act of God, war, terrorist act, shortage of
labor or materials, governmental action, civil commotion or other cause beyond
such party’s reasonable control (“Force Majeure”), such obligation shall be
excused during (and any time period for the performance of such obligation shall
be extended by) the period of such prevention; provided, however, that this
Section 25.2 shall not (a) permit Tenant to hold over in the Premises after the
expiration or earlier termination hereof, or (b) excuse any of Tenant’s
obligations under Sections 3, 4, 5, 21 or 25.3 or any of Tenant’s obligations
whose nonperformance would interfere with another occupant’s use, occupancy or
enjoyment of its premises or the Project.

 

25.3     Representations and Covenants. Tenant represents, warrants and
covenants that (a) Tenant is, and at all times during the Term will remain, duly
organized, validly existing and in good standing under the Laws of the state of
its formation and qualified to do business in the state where the Building is
located; (b) neither Tenant’s execution of nor its performance under this Lease
will cause Tenant to be in violation of any agreement or Law; (c) Tenant (and
any guarantor hereof) has not, and at no time during the Term will have,
(i) made a general assignment for the benefit of creditors, (ii) filed a
voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by creditors, (iii) suffered the appointment of a receiver to take
possession of all or substantially all of its assets, (iv) suffered the
attachment or other judicial seizure of all or substantially all of its assets,
(v) admitted in writing its inability to pay its debts as they come due, or
(vi) made an offer of settlement, extension or composition to its creditors
generally; and (d) no party that (other than through the passive ownership of
interests traded on a recognized securities exchange) constitutes, owns,
controls, or is owned or controlled by Tenant, any guarantor hereof or any
subtenant of Tenant is, or any time during the Term will be, (i) in violation of
any Laws relating to terrorism or money laundering, or (ii) among the parties
identified on any list compiled pursuant to Executive Order 13224 for the
purpose of identifying suspected terrorists or on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/ofac/tllsdn.pdf or any replacement
website or other replacement official publication of such list.

 

18

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

25.4     Signs. Landlord shall include Tenant’s name in any tenant directory
located in the lobby on the first floor of the Building. If any part of the
Premises is located on a multi-tenant floor, Landlord, at Tenant’s cost, shall
provide identifying suite signage for Tenant comparable to that provided by
Landlord on similar floors in the Building. Subject to Section 8 of Exhibit F,
Tenant may not install (a) any signs outside the Premises, or (b) without
Landlord’s prior consent in its sole and absolute discretion, any signs, window
coverings, blinds or similar items that are visible from outside the Premises.

 

25.5     Supplemental HVAC. If any supplemental HVAC unit (a “Unit”) serves the
Premises, then (a) Tenant shall pay the costs of all electricity consumed in the
Unit’s operation, together with the cost of installing a meter to measure such
consumption; (b) Tenant, at its expense, shall (i) operate and maintain the Unit
in compliance with all applicable Laws and such reasonable rules and procedures
as Landlord may impose; (ii) keep the Unit in as good working order and
condition as exists upon its installation (or, if later, on the date Tenant
takes possession of the Premises), subject to normal wear and tear and damage
resulting from Casualty; (iii) maintain in effect, with a contractor reasonably
approved by Landlord, a contract for the maintenance and repair of the Unit,
which contract shall require the contractor, at least once every three (3)
months, to inspect the Unit and provide to Tenant a report of any defective
conditions, together with any recommendations for maintenance, repair or
parts-replacement; (iv) follow all reasonable recommendation of such contractor;
and (v) promptly provide to Landlord a copy of such contract and each report
issued thereunder; (c) the Unit shall become Landlord’s property upon
installation and without compensation to Tenant; provided, however, that upon
Landlord’s request at the expiration or earlier termination hereof, Tenant, at
its expense, shall remove the Unit and repair any resulting damage; (d) the Unit
shall be deemed (i) a Leasehold Improvement (except for purposes of Section 8),
and (ii) for purposes of Section 11, part of the Premises; (e) if the Unit
exists on the date of mutual execution and delivery hereof, Tenant accepts the
Unit in its “as is” condition, without representation or warranty as to quality,
condition, fitness for use or any other matter; (f) if the Unit connects to the
Building’s condenser water loop (if any), then Tenant shall pay to Landlord, as
Additional Rent, Landlord’s standard one-time fee for such connection and
Landlord’s standard monthly per-ton usage fee; and (g) if any portion of the
Unit is located on the roof, then (i) Tenant’s access to the roof shall be
subject to such reasonable rules and procedures as Landlord may impose;
(ii) Tenant shall maintain the affected portion of the roof in a clean and
orderly condition and shall not interfere with use of the roof by Landlord or
any other tenants or licensees; and (iii) Landlord may relocate the Unit and/or
temporarily interrupt its operation, without liability to Tenant, as reasonably
necessary to maintain and repair the roof or otherwise operate the Building.

 

25.6     Attorneys’ Fees. In any action or proceeding between the parties,
including any appellate or alternative dispute resolution proceeding, the
prevailing party may recover from the other party all of its costs and expenses
in connection therewith, including reasonable attorneys’ fees and costs. Tenant
shall pay all reasonable attorneys’ fees and other fees and costs that Landlord
incurs in interpreting or enforcing this Lease or otherwise protecting its
rights hereunder (a) where Tenant has failed to pay Rent when due, or (b) in any
bankruptcy case, assignment for the benefit of creditors, or other insolvency,
liquidation or reorganization proceeding involving Tenant or this Lease.

 

25.7     Brokers. Tenant represents to Landlord that it has dealt only with
Tenant’s Broker as its broker in connection with this Lease. Tenant shall
indemnify, defend, and hold Landlord harmless from all claims of any brokers,
other than Tenant’s Broker, claiming to have represented Tenant in connection
with this Lease. Landlord shall indemnify, defend and hold Tenant harmless from
all claims of any brokers, including Landlord’s Broker, claiming to have
represented Landlord in connection with this Lease. Tenant acknowledges that any
Affiliate of Landlord that is involved in the negotiation of this Lease is
representing only Landlord, and that any assistance rendered by any agent or
employee of such Affiliate in connection with this Lease or any subsequent
amendment or other document related hereto has been or will be rendered as an
accommodation to Tenant solely in furtherance of consummating the transaction on
behalf of Landlord, and not as agent for Tenant.

 

25.8     Governing Law; WAIVER OF TRIAL BY JURY. This Lease shall be construed
and enforced in accordance with the Laws of the state where the Building is
located. THE PARTIES WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO
TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR RELATING TO THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE OR ANY EMERGENCY OR STATUTORY REMEDY.

 

25.9     [Intentionally Omitted.]

 

19

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

25.10   Interpretation. As used herein, the capitalized term “Section” refers to
a section hereof unless otherwise specifically provided herein. As used in this
Lease, the terms “herein,” “hereof,” “hereto” and “hereunder” refer to this
Lease and the term “include” and its derivatives are not limiting. As used
herein, the term “business day” means any day other than Saturday, Sunday and
any Holiday. Any reference herein to “any part” or “any portion” of the
Premises, the Property or any other property shall be construed to refer to all
or any part of such property. Wherever this Lease requires Tenant to comply with
any Law, rule, regulation, procedure or other requirement or prohibits Tenant
from engaging in any particular conduct, this Lease shall be deemed also to
require Tenant to cause each of its employees, licensees, invitees and
subtenants, and any other party claiming by, through or under Tenant, to comply
with such requirement or refrain from engaging in such conduct, as the case may
be. Wherever this Lease requires Landlord to provide a customary service or to
act in a reasonable manner (whether in incurring an expense, establishing a rule
or regulation, providing an approval or consent, or performing any other act),
this Lease shall be deemed also to provide that whether such service is
customary or such conduct is reasonable shall be determined by reference to the
practices of owners of buildings (“Comparable Buildings”) that (i) are
comparable to the Building in size, age, class, quality and location in the
Dublin, Ohio area, and (ii) at Landlord’s option, have been, or are being
prepared to be, certified under the U.S. Green Building Council’s Leadership in
Energy and Environmental Design (LEED) rating system or a similar rating system.
Tenant waives the benefit of any rule that a written agreement shall be
construed against the drafting party.

 

25.11   Entire Agreement. This Lease sets forth the entire agreement between the
parties relating to the subject matter hereof and supersedes any previous
agreements (none of which shall be used to interpret this Lease). Tenant
acknowledges that in entering into this Lease it has not relied upon any
representation, warranty or statement, whether oral or written, not expressly
set forth herein. This Lease can be modified only by a written agreement signed
by both parties.

 

25.12   Other. Landlord, at its option, may cure any Default, without waiving
any right or remedy or releasing Tenant from any obligation, in which event
Tenant shall pay Landlord, upon demand, the cost of such cure. If any provision
hereof is void or unenforceable, no other provision shall be affected.
Submission of this instrument for examination or signature by Tenant does not
constitute an option or offer to lease, and this instrument is not binding until
it has been executed and delivered by both parties. If Tenant is comprised of
two or more parties, their obligations shall be joint and several. Time is of
the essence with respect to the performance of every provision hereof in which
time of performance is a factor. So long as Tenant performs its obligations
hereunder, Tenant shall have peaceful and quiet possession of the Premises
against any party claiming by, through or under Landlord, subject to the terms
hereof. Landlord may transfer its interest herein, in which event Landlord shall
be released from, Tenant shall look solely to the transferee for the performance
of, and the transferee shall be deemed to have assumed, all of Landlord’s
obligations arising hereunder after the date of such transfer (including the
return of any Security Deposit) and Tenant shall attorn to the transferee.
Landlord reserves all rights not expressly granted to Tenant hereunder,
including the right to make alterations to the Project. No rights to any view or
to light or air over any property are granted to Tenant hereunder. The
expiration or termination hereof shall not relieve either party of any
obligation that accrued before, or continues to accrue after, such expiration or
termination.

 

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

20

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

  LANDLORD:       BRE/COH OH LLC,   a Delaware limited liability company        
By: /s/ Thomas Burdi   Name: Thomas Burdi   Title: VP-Asset Management

 

STATE OF TEXAS )     ) SS: COUNTY OF COLLIN )  

 

The foregoing instrument was acknowledged before me on the 29th day of August,
2013, by Thomas Burdi, the VP-Asset Management of BRE/COH OH LLC, a Delaware
limited liability company, on behalf of the limited liability company.

 

  /s/ Jeanette Kay Drew   Notary Public       Jeanette Kay Drew   Printed
Signature

 

My Commission Expires: June 3, 2015

 

My County of Residence: Collin

 

21

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

  TENANT:       NAVIDEA BIOPHARMACEUTICALS, INC.,
a Delaware corporation         By: /s/ Brent L. Larson   Name: Brent L. Larson  
Title: EVP & CFO

 

STATE OF Ohio                              )   ) SS: COUNTY OF
Franklin                     )

 

The foregoing instrument was acknowledged before me the 22nd day of August,
2013, by Brent L. Larson, the EVP & CFO of NAVIDEA BIOPHARMACEUTICALS, INC., a
Delaware corporation, on behalf of the corporation.

 

  /s/ Heather Burr   Notary Public       Heather Burr   Printed Signature

 

My Commission Expires: 7/25/17_____________

 

My County of Residence: Franklin____________

 

22

 

 

EXHIBIT A

 

BLAZER I

 

OUTLINE OF PREMISES

 

See Attached

 

Exhibit A

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT B

 

BLAZER I

 

WORK LETTER

 

As used in this Exhibit B (this “Work Letter”), the following terms shall have
the following meanings: “Tenant Improvements” means all improvements to be
constructed in the Premises pursuant to this Work Letter. “Tenant Improvement
Work” means the construction of the Tenant Improvements, together with any
related work (including demolition) that is necessary to construct the Tenant
Improvements.

 

1      ALLOWANCE.

 

1.1        Allowance. Tenant shall be entitled to a one-time tenant improvement
allowance (the “Allowance”) in the amount of [*] (i.e., [*] per rentable square
foot of the Premises) to be applied toward (i) the TI Allowance Items (defined
in Section 1.2 below) in accordance with and subject to Section 1.2 below, and
(ii) the Other Allowance Items (defined in Section 1.3 below) in accordance with
and subject to Section 1.3 below. Tenant shall be responsible for all costs
associated with the Tenant Improvement Work, including the costs of the
TI Allowance Items, to the extent such costs exceed the lesser of (a) the
Allowance, or (b) the aggregate amount that Landlord is required to disburse for
such purpose pursuant to this Work Letter. Tenant shall be responsible for the
costs of the Other Allowance Items to the extent such costs exceed the lesser of
(a) the Allowance, or (b) the aggregate amount that Landlord is required to
disburse for such purpose pursuant to this Work Letter. Notwithstanding any
contrary provision of this Lease, if Tenant fails to use the entire Allowance
within one (1) year after the Commencement Date (provided, however, that such
one-year period shall be extended to the extent that the Tenant Improvement Work
is delayed by reason of Force Majeure), the unused amount shall revert to
Landlord and Tenant shall have no further rights with respect thereto.

 

1.2        Disbursement of Allowance for TI Allowance Items.

 

1.2.1      TI Allowance Items. Except as otherwise provided in this Work Letter,
the Allowance shall be disbursed by Landlord only for the following items (the
“TI Allowance Items”): (a) the fees of Tenant’s designers, architect and
engineers, if any, and any Review Fees (defined in Section 2.3 below);
(b) plan-check, permit and license fees relating to performance of the Tenant
Improvement Work; (c) the cost of performing the Tenant Improvement Work,
including after hours charges, testing and inspection costs, freight elevator
usage, hoisting and trash removal costs, and contractors’ fees and general
conditions; (d) the cost of any change to the base, shell or core of the
Premises or Building required by Tenant’s plans and specifications (the “Plans”)
(including if such change is due to the fact that such work is prepared on an
unoccupied basis), including all direct architectural and/or engineering fees
and expenses incurred in connection therewith; (e) the cost of any change to the
Plans or Tenant Improvement Work required by Law; (f) the Coordination Fee
(defined in Section 2.3 below); (g) sales and use taxes; and (h) all other costs
expended by Landlord in connection with the performance of the Tenant
Improvement Work.

 

1.2.2      Disbursement. Subject to the terms hereof, Landlord shall make
monthly disbursements of the Allowance for TI Allowance Items as follows:

 

1.2.2.1 Monthly Disbursements. Not more frequently than once per calendar month,
Tenant may deliver to Landlord: (i) a request for payment of Tenant’s
contractor, approved by Tenant, in AIA G-702/G-703 format or another format
reasonably requested by Landlord, showing the schedule of values, by trade, of
percentage of completion of the Tenant Improvement Work, detailing the portion
of the work completed and the portion not completed (which approved request
shall be deemed Tenant’s approval and acceptance of the work and materials
described therein); (ii) copies of all third-party contracts (including change
orders) pursuant to which the Tenant Improvement Work has been performed,
including paid invoices from all parties providing labor or materials to the
Premises (collectively, the “Construction Contracts”); (iii) executed
conditional mechanic’s lien releases from all parties providing labor or
materials to the Premises (along with unconditional mechanic’s lien releases for
any prior payments made pursuant to this paragraph) satisfying any applicable
requirements of Law, as reasonably determined by Landlord; and (iv) all other
information reasonably requested by Landlord. Within 30 days after receiving
such materials, Landlord shall deliver a check to Tenant, payable to Tenant, in
the amount of the lesser of (a) Landlord’s Share (defined below) of the amount
requested by Tenant pursuant to the preceding sentence, less a 10% retention
(the aggregate amount of such retentions shall be referred to in this Work
Letter as the “Final Retention”), or (b) the amount of any remaining portion of
the Allowance (not including the Final Retention). Landlord’s payment of such
amounts shall not be deemed Landlord’s approval or acceptance of the work or
materials described in Tenant’s payment request. As used in this
Section 1.2.2.1, “Landlord’s Share” means the lesser of (i) 100%, or (ii) the
percentage obtained by dividing the Allowance by the estimated sum of all
TI Allowance Items, as determined based on the Construction Contracts.

 

Exhibit B

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

1.2.2.2 Final Retention. Subject to the terms hereof, Landlord shall deliver to
Tenant a check for the Final Retention, together with any other undisbursed
portion of the Allowance required to pay for the TI Allowance Items, within
30 days after the latest of (a) the completion of the Tenant Improvement Work in
accordance with the approved plans and specifications; (b) Landlord’s receipt of
(i) copies of all Construction Contracts; (ii) executed unconditional mechanic’s
lien releases satisfying any applicable requirements of Law, as reasonably
determined by Landlord; (iii) a certificate from Tenant’s architect, in a form
reasonably acceptable to Landlord, certifying that the Tenant Improvement Work
has been substantially completed; (iv) a certificate of occupancy or other
evidence that all governmental approvals required for Tenant to legally occupy
the Premises have been obtained; and (v) any other information reasonably
requested by Landlord; (c) Tenant’s delivery to Landlord of “as built” drawings
(in CAD format, if requested by Landlord); or (d) Tenant’s delivery to Landlord
of (in each case to the extent applicable) contractor’s affidavits, final
permits and (in each case to the extent available) O&M manuals, air balance
reports, warranties, and structural reports from third-party consultants.
Landlord’s payment of the Final Retention shall not be deemed Landlord’s
approval or acceptance of the work or materials described in Tenant’s payment
requests.

 

1.3        Disbursement of Allowance for Other Allowance Items. Notwithstanding
any contrary provision of this Lease, but subject to the last sentence of
Section 1.1 above, if any portion of the Allowance remains after the TI
Allowance Items have been fully paid for, then Landlord, upon Tenant’s request,
shall disburse such portion of the Allowance, not to exceed [*] (i.e., [*] per
rentable square foot of the Premises), to Tenant to be applied toward the
reasonable costs of moving Tenant’s furniture, equipment and/or other personal
property into the Premises (the “Other Allowance Items”), within 30 days after
receiving paid invoices from Tenant with respect to such costs.

 

2      MISCELLANEOUS.

 

2.1        Applicable Lease Provisions. Without limitation, the Tenant
Improvement Work shall be subject to Sections 7.2, 7.3 and 8 of this Lease.

 

2.2        Plans and Specifications. Landlord shall provide Tenant with notice
approving or disapproving any proposed plans and specifications for the Tenant
Improvement Work within the Required Period (defined below) after the later of
Landlord’s receipt thereof from Tenant or the mutual execution and delivery of
this Lease. As used herein, “Required Period” means (a) seven (7) business days
in the case of construction drawings, and (b) five (5) business days in the case
of any other plans and specifications (including a space plan). Any such notice
of disapproval shall describe with reasonable specificity the basis of
disapproval and the changes that would be necessary to resolve Landlord’s
objections.

 

2.3        Review Fees; Coordination Fee. Tenant shall reimburse Landlord, upon
demand, for any fees reasonably incurred by Landlord for review of the Plans by
Landlord’s third party consultants (“Review Fees”). In consideration of
Landlord’s coordination of the Tenant Improvement Work, Tenant shall pay
Landlord a fee (the “Coordination Fee”) in an amount equal to 1% of the cost of
the Tenant Improvement Work.

 

2.4        Tenant Default. Notwithstanding any contrary provision of this Lease,
if Tenant defaults under this Lease before the Tenant Improvement Work is
completed, then (a) Landlord’s obligations under this Work Letter shall be
excused, and Landlord may cause Tenant’s contractor to cease performance of the
Tenant Improvement Work, until such default is cured, and (b) Tenant shall be
responsible for any resulting delay in the completion of the Tenant Improvement
Work.

 

2.5        Other. This Work Letter shall not apply to any space other than the
Premises.

 

Exhibit B

2

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT C

 

BLAZER I

 

CONFIRMATION LETTER

 

_____________________, 20__

 

To:_______________________

 

_______________________

 

_______________________

 

_______________________

 

Re:       Office Lease (the “Lease”) dated ______________, 20____, between
___________________________, a ________________________ (“Landlord”), and
______________________________, a _____________________ (“Tenant”), concerning
Suite _____ on the _______ floor of the building located at ___________________,
_____________________.

 

Lease ID: _____________________________

Business Unit Number: __________________

 

Dear _________________:

 

In accordance with the Lease, Tenant accepts possession of the Premises and
confirms the following:

 

1.The Commencement Date is _____________ and the Expiration Date is
_______________.

 

2.The exact number of rentable square feet within the Premises is _________
square feet, subject to Section 2.1.1 of the Lease.

 

3.Tenant’s Share, based upon the exact number of rentable square feet within the
Premises, is ____________%, subject to Section 2.1.1 of the Lease.

 

Please acknowledge the foregoing by signing all three (3) counterparts of this
letter in the space provided below and returning two (2) fully executed
counterparts to my attention. Please note that, pursuant to Section 2.1.1 of the
Lease, Tenant is required to execute and return (or, by notice to Landlord,
reasonably object to) this letter within five (5) days after receiving it.

 

  “Landlord”:       _______________________________,   a
________________________         By:     Name:     Title:  

 

Agreed and Accepted as of                , 201  .   “Tenant”:      
_______________________________,   a ________________________         By:    
Name:     Title:    

 

Exhibit C

1

 



 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT D

 

BLAZER I

 

RULES AND REGULATIONS

 

Tenant shall comply with the following rules and regulations (as modified or
supplemented from time to time, the “Rules and Regulations”). Landlord shall not
be responsible to Tenant for the nonperformance of any of the Rules and
Regulations by any other tenants or occupants of the Project. In the event of
any conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

 

1.          Tenant shall not alter any lock or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior consent. Tenant shall bear the cost of any lock changes or
repairs required by Tenant. Two (2) keys will be furnished by Landlord for the
Premises, and any additional keys required by Tenant must be obtained from
Landlord at a reasonable cost to be established by Landlord. Upon the
termination of this Lease, Tenant shall restore to Landlord all keys of stores,
offices and toilet rooms furnished to or otherwise procured by Tenant, and if
any such keys are lost, Tenant shall pay Landlord the cost of replacing them or
of changing the applicable locks if Landlord deems such changes necessary.

 

2.          All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises.

 

3.          Landlord may close and keep locked all entrance and exit doors of
the Building during such hours as are customary for comparable buildings in the
vicinity of the Building. Tenant shall cause its employees, agents, contractors,
invitees and licensees who use Building doors during such hours to securely
close and lock them after such use. Any person entering or leaving the Building
during such hours, or when the Building doors are otherwise locked, may be
required to sign the Building register, and access to the Building may be
refused unless such person has proper identification or has a previously
arranged access pass. Landlord will furnish passes to persons for whom Tenant
requests them. Tenant shall be responsible for all persons for whom Tenant
requests passes and shall be liable to Landlord for all acts of such persons.
Landlord and its agents shall not be liable for damages for any error with
regard to the admission or exclusion of any person to or from the Building. In
case of invasion, mob, riot, public excitement or other commotion, Landlord may
prevent access to the Building or the Project during the continuance thereof by
any means it deems appropriate for the safety and protection of life and
property.

 

4.          No furniture, freight or equipment shall be brought into the
Building without prior notice to Landlord. All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates. Landlord may prescribe the weight, size and
position of all safes and other heavy property brought into the Building and
also the times and manner of moving the same in and out of the Building. Safes
and other heavy objects shall, if considered necessary by Landlord, stand on
supports of such thickness as is necessary to properly distribute the weight.
Landlord will not be responsible for loss of or damage to any such safe or
property. Any damage to the Building, its contents, occupants or invitees
resulting from Tenant’s moving or maintaining any such safe or other heavy
property shall be the sole responsibility and expense of Tenant (notwithstanding
Sections 7 and 10.4 of this Lease).

 

5.          No furniture, packages, supplies, equipment or merchandise will be
received in the Building or carried up or down in the elevators, except between
such hours, in such specific elevator and by such personnel as shall be
designated by Landlord.

 

6.          Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 

7.          No sign, advertisement, notice or handbill shall be exhibited,
distributed, painted or affixed by Tenant on any part of the Premises or the
Building without Landlord’s prior consent. Tenant shall not disturb, solicit,
peddle or canvass any occupant of the Project.

 

8.          The toilet rooms, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed, and no
foreign substance shall be thrown therein. Notwithstanding Sections 7 and 10.4
of this Lease, Tenant shall bear the expense of any breakage, stoppage or damage
resulting from any violation of this rule by Tenant or any of its employees,
agents, contractors, invitees or licensees.

 

Exhibit D

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

9.          Tenant shall not overload the floor of the Premises, or mark, drive
nails or screws or drill into the partitions, woodwork or drywall of the
Premises, or otherwise deface the Premises, without Landlord’s prior consent.
Tenant shall not purchase bottled water, ice, towel, linen, maintenance or other
like services from any person not approved by Landlord.

 

10.         Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated in the
Premises without Landlord’s prior consent.

 

11.         Tenant shall not, without Landlord’s prior consent, use, store,
install, disturb, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Project, any asbestos-containing materials,
any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq. or any other
applicable environmental Law, or any inflammable, explosive or dangerous fluid
or substance; provided, however, that Tenant may use, store and dispose of such
substances in such amounts as are typically found in similar premises used for
general office purposes provided that such use, storage and disposal does not
damage any part of the Premises, Building or Project and is performed in a safe
manner and in accordance with all Laws. Tenant shall comply with all Laws
pertaining to and governing the use of such materials by Tenant and shall remain
solely liable for the costs of abatement and removal. No burning candle or other
open flame shall be ignited or kept by Tenant in or about the Premises, Building
or Project.

 

12.         Tenant shall not, without Landlord’s prior consent, use any method
of heating or air conditioning other than that supplied by Landlord.

 

13.         Tenant shall not use or keep any foul or noxious gas or substance in
or on the Premises, or occupy or use the Premises in a manner offensive or
objectionable to Landlord or other occupants of the Project by reason of noise,
odors or vibrations, or interfere with other occupants or those having business
therein, whether by the use of any musical instrument, radio, CD player or
otherwise. Tenant shall not throw anything out of doors, windows or skylights or
down passageways.

 

14.         Tenant shall not bring into or keep within the Project, the Building
or the Premises any animals (other than service animals), birds, aquariums, or,
except in areas designated by Landlord, bicycles or other vehicles.

 

15.         No cooking shall be done in the Premises, nor shall the Premises be
used for lodging, for living quarters or sleeping apartments, or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and invitees, provided that such use complies with all
Laws.

 

16.         The Premises shall not be used for manufacturing or for the storage
of merchandise except to the extent such storage may be incidental to the
Permitted Use. Tenant shall not occupy the Premises as an office for a
messenger-type operation or dispatch office, public stenographer or typist, or
for the manufacture or sale of liquor, narcotics or tobacco, or as a medical
office, a barber or manicure shop, or an employment bureau, without Landlord’s
prior consent. Tenant shall not engage or pay any employees in the Premises
except those actually working for Tenant in the Premises, nor advertise for
laborers giving an address at the Premises.

 

17.         Landlord may exclude from the Project any person who, in Landlord’s
judgment, is intoxicated or under the influence of liquor or drugs, or who
violates any of these Rules and Regulations.

 

18.         Tenant shall not loiter in or on the entrances, corridors,
sidewalks, lobbies, courts, halls, stairways, elevators, vestibules or any
Common Areas for the purpose of smoking tobacco products or for any other
purpose, nor in any way obstruct such areas, and shall use them only as a means
of ingress and egress for the Premises.

 

19.         Tenant shall not waste electricity, water or air conditioning, shall
cooperate with Landlord to ensure the most effective operation of the Building’s
heating and air conditioning system, and shall not attempt to adjust any
controls. Tenant shall install and use in the Premises only ENERGY STAR rated
equipment, where available. Tenant shall use recycled paper in the Premises to
the extent consistent with its business requirements.

 

20.         Tenant shall store all its trash and garbage inside the Premises. No
material shall be placed in the trash or garbage receptacles if, under Law, it
may not be disposed of in the ordinary and customary manner of disposing of
trash and garbage in the vicinity of the Building. All trash, garbage and refuse
disposal shall be made only through entryways and elevators provided for such
purposes at such times as Landlord shall designate. Tenant shall comply with
Landlord’s recycling program, if any.

 

21.         Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

Exhibit D

2

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

22.         Any persons employed by Tenant to do janitorial work shall be
subject to Landlord’s prior consent and, while in the Building and outside of
the Premises, shall be subject to the control and direction of the Building
manager (but not as an agent or employee of such manager or Landlord), and
Tenant shall be responsible for all acts of such persons.

 

23.         No awning or other projection shall be attached to the outside walls
of the Building without Landlord’s prior consent. Other than Landlord’s
Building-standard window coverings, no curtains, blinds, shades or screens shall
be attached to or hung in, or used in connection with, any window or door of the
Premises. All electrical ceiling fixtures hung in the Premises or spaces along
the perimeter of the Building must be fluorescent and/or of a quality, type,
design and a warm white bulb color approved in advance by Landlord. Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without Landlord’s prior consent. Tenant shall abide by Landlord’s regulations
concerning the opening and closing of window coverings.

 

24.         Tenant shall not obstruct any sashes, sash doors, skylights, windows
or doors that reflect or admit light or air into the halls, passageways or other
public places in the Building, nor shall Tenant place any bottles, parcels or
other articles on the windowsills.

 

25.         Tenant must comply with requests by Landlord concerning the
informing of their employees of items of importance to the Landlord.

 

26.         Tenant must comply with any applicable “No-Smoking” law and
ordinances.

 

27.         Tenant shall cooperate in any reasonable safety or security program
developed by Landlord or required by Law.

 

28.         All office equipment of an electrical or mechanical nature shall be
placed by Tenant in the Premises in settings approved by Landlord, to absorb or
prevent any vibration, noise or annoyance.

 

29.         Tenant shall not use any hand trucks except those equipped with
rubber tires and rubber side guards.

 

30.         No auction, liquidation, fire sale, going-out-of-business or
bankruptcy sale shall be conducted in the Premises without Landlord’s prior
consent.

 

31.         Without Landlord’s prior consent, Tenant shall not use the name of
the Project or Building or use pictures or illustrations of the Project or
Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises.

 

Landlord may from time to time modify or supplement these Rules and Regulations
in a manner that, in Landlord’s reasonable judgment, is appropriate for the
management, safety, care and cleanliness of the Premises, the Building, the
Common Areas and the Project, for the preservation of good order therein, and
for the convenience of other occupants and tenants thereof. Landlord may waive
any of these Rules and Regulations for the benefit of any tenant, but no such
waiver shall be construed as a waiver of such Rule and Regulation in favor of
any other tenant nor prevent Landlord from thereafter enforcing such Rule and
Regulation against any tenant.

 

Exhibit D

3

 

 

EXHIBIT E

 

[INTENTIONALLY OMITTED]

 

Exhibit E

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

EXHIBIT F

 

BLAZER I

 

ADDITIONAL PROVISIONS

 

1.            Prohibited Uses. Without limiting its obligations, Tenant shall
not engage in any use of the Premises or the Property that (a) produces any
noise that, because of excessive or unusual volume, duration, intermittence,
beat, frequency or shrillness, is objectionable to any tenant, subtenant,
occupant or owner of any portion of the Building or the Project; (b) produces
noxious, toxic or corrosive fumes or gases, or excessive smoke, dirt or dust
emission; (c) attracts flies, bugs or insects; or (d) produces noxious odors,
glare, vibration, radiation, or liquid wastes.

 

2.            Conference Room. So long as Landlord causes a conference room
(“Conference Room”) to be maintained and operated within the Project for general
use by occupants of the Building, Landlord shall cause such Conference Room to
be made available for use by Tenant on a first-come, first-served basis and
otherwise during the same hours and upon the same terms and conditions as such
Conference Room is made generally available for use by other occupants of the
Building. Without limiting the foregoing, before commencing any such use of the
Conference Room, Tenant shall execute and deliver to Landlord the then-standard
form of license or other agreement, if any, governing the same which is being
used by Landlord.

 

3.            Exercise Facility. So long as Landlord causes an exercise facility
(“Exercise Facility”) to be maintained and operated within the Project for
general use by occupants of the Building, Landlord shall cause such Exercise
Facility to be made available for use by Tenant's employees during the same
hours and upon the same terms and conditions as such Exercise Facility is made
generally available for use by other occupants of the Building. Without limiting
the foregoing, any employee of Tenant electing to use the Exercise Facility
shall be required, before commencing such use, to execute and deliver to
Landlord (or the operator of the Exercise Facility) Landlord’s (or such
operator’s) then-standard form of license or other agreement governing the same.

 

4.            Letter of Credit.

 

4.1.         General Provisions. Concurrently with Tenant’s execution of this
Lease, Tenant shall deliver to Landlord, as collateral for the full performance
by Tenant of all of its obligations under this Lease and for all losses and
damages Landlord may suffer as a result of Tenant’s failure to comply with one
or more provisions of this Lease, a standby, unconditional, irrevocable,
transferable letter of credit (the “Letter of Credit”) in the form of
Exhibit F-1 and containing the terms required herein, in the face amount of
$260,556.64 (the “Letter of Credit Amount”), naming Landlord as beneficiary,
issued (or confirmed) by a financial institution acceptable to Landlord in
Landlord’s sole discretion, permitting multiple and partial draws thereon, and
otherwise in form acceptable to Landlord in its sole discretion. Tenant shall
cause the Letter of Credit to be continuously maintained in effect (whether
through replacement, renewal or extension) in the Letter of Credit Amount
through the date (the “Final LC Expiration Date”) that is 60 days after the
scheduled expiration date of the Term, as it may be extended from time to time.
If the Letter of Credit held by Landlord expires before the Final LC Expiration
Date (whether by reason of a stated expiration date or a notice of termination
or non-renewal given by the issuing bank), Tenant shall deliver a new Letter of
Credit or certificate of renewal or extension to Landlord not later than 60 days
before the expiration date of the Letter of Credit then held by Landlord. In
addition, if, at any time before the Final LC Expiration Date, the financial
institution that issued (or confirmed) the Letter of Credit held by Landlord
fails to meet the Minimum Financial Requirement (defined below), Tenant, within
five (5) business days after Landlord’s demand, shall deliver to Landlord, in
replacement of such Letter of Credit, a new Letter of Credit issued (or
confirmed) by a financial institution that meets the Minimum Financial
Requirement and is otherwise acceptable to Landlord in Landlord’s sole
discretion, whereupon Landlord shall return to Tenant the Letter of Credit that
is being replaced. For purposes hereof, a financial institution shall be deemed
to meet the “Minimum Financial Requirement” on a particular date if and only if,
as of such date, such financial institution (i) has not been placed into
receivership by the FDIC; and (ii) has a financial strength that, in Landlord’s
good faith judgment, is not less than that which is then generally required by
Landlord and its affiliates as a condition to accepting letters of credit in
support of new leases. Any new Letter of Credit or certificate of renewal or
extension (a “Renewal or Replacement LC”) shall comply with all of the
provisions of this Section 4, shall be irrevocable, transferable and shall
remain in effect (or be automatically renewable) through the Final LC Expiration
Date upon the same terms as the Letter of Credit that is expiring or being
replaced.

 

Exhibit F

1

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

4.2.         Drawings under Letter of Credit. Upon Tenant’s failure to comply
with one or more provisions of this Lease, or as otherwise specifically agreed
by Landlord and Tenant pursuant to this Lease or any amendment hereof, Landlord
may, without prejudice to any other remedy provided in this Lease or by Law,
draw on the Letter of Credit and use all or part of the proceeds to (a) satisfy
any amounts due to Landlord from Tenant, and (b) satisfy any other damage,
injury, expense or liability caused by Tenant’s failure to so comply. In
addition, if Tenant fails to furnish a Renewal or Replacement LC complying with
all of the provisions of this Section 4 when required under this Section 4,
Landlord may draw upon the Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) in accordance with the terms of this
Section 4 (the “LC Proceeds Account”).

 

4.3.         Use of Proceeds by Landlord. The proceeds of the Letter of Credit
shall constitute Landlord’s sole and separate property (and not Tenant’s
property or the property of Tenant’s bankruptcy estate) and Landlord may,
immediately upon any draw (and without notice to Tenant), apply or offset the
proceeds of the Letter of Credit against (a) any Rent payable by Tenant under
this Lease that is not paid when due; (b) all losses and damages that Landlord
has suffered or that Landlord reasonably estimates that it may suffer as a
result of Tenant’s failure to comply with one or more provisions of this Lease;
(c) any costs incurred by Landlord in connection with this Lease (including
attorneys’ fees); and (d) any other amount that Landlord may spend or become
obligated to spend by reason of Tenant’s failure to comply with this Lease.
Provided that Tenant has performed all of its obligations under this Lease,
Landlord shall pay to Tenant, within 45 days after the Final LC Expiration Date,
the amount of any proceeds of the Letter of Credit received by Landlord and not
applied as provided above; provided, however, that if, before the expiration of
such 45-day period, a voluntary petition is filed by Tenant or any Guarantor, or
an involuntary petition is filed against Tenant or any Guarantor by any of
Tenant’s or Guarantor’s creditors, under the Federal Bankruptcy Code, then such
payment shall not be required until either all preference issues relating to
payments under this Lease have been resolved in such bankruptcy or
reorganization case or such bankruptcy or reorganization case has been
dismissed, in each case pursuant to a final court order not subject to appeal or
any stay pending appeal.

 

4.4.         Additional Covenants of Tenant. If, for any reason, the amount of
the Letter of Credit becomes less than the Letter of Credit Amount, Tenant
shall, within five (5) days thereafter, provide Landlord with additional
letter(s) of credit in an amount equal to the deficiency (or a replacement
letter of credit in the total Letter of Credit Amount), and any such additional
(or replacement) letter of credit shall comply with all of the provisions of
this Section 4, and if Tenant fails to comply with the foregoing,
notwithstanding any contrary provision of this Lease, such failure shall
constitute an incurable Default by Tenant. Tenant further covenants and warrants
that it will neither assign nor encumber the Letter of Credit or any part
thereof and that neither Landlord nor its successors or assigns will be bound by
any such assignment, encumbrance, attempted assignment or attempted encumbrance.

 

4.5.         Nature of Letter of Credit. Landlord and Tenant (a) acknowledge and
agree that in no event shall the Letter of Credit or any renewal thereof, any
substitute therefor or any proceeds thereof (including the LC Proceeds Account)
be deemed to be or treated as a “security deposit” under any Law applicable to
security deposits in the commercial context (“Security Deposit Laws”);
(b) acknowledge and agree that the Letter of Credit (including any renewal
thereof, any substitute therefor or any proceeds thereof) is not intended to
serve as a security deposit and shall not be subject to the Security Deposit
Laws; and (c) waive any and all rights, duties and obligations either party may
now or, in the future, will have relating to or arising from the Security
Deposit Laws. Tenant hereby waives all provisions of Law, now or hereafter in
effect, which (i) establish the time frame by which Landlord must refund a
security deposit under a lease, and/or (ii) provide that Landlord may claim from
the security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums specified above
in this Section 4 and/or those sums reasonably necessary to compensate Landlord
for any loss or damage caused by Tenant’s breach of this Lease or the acts or
omission of Tenant or any party claiming by, through or under Tenant, including
any damages Landlord suffers following termination of this Lease.

 

Exhibit F

2

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

4.6.         Reduction in Letter of Credit Amount. Subject to the terms of this
Section 4.6, Tenant may reduce the Letter of Credit Amount so that the reduced
Letter of Credit Amounts will be as follows: (a) [*] effective as of the [*]
anniversary of the Commencement Date; (b) [*] effective as of the [*]
anniversary of the Commencement Date; (c) [*] effective as of the [*]
anniversary of the Commencement Date; and (d) [*] effective as of the [*]
anniversary of the Commencement Date; provided, however, that Tenant may reduce
the Letter of Credit Amount to [*] effective as of the first business day
occurring after Tenant provides Landlord with reasonable documentation that
Tenant’s trailing twelve-month revenue has exceeded [*]. Notwithstanding any
contrary provision hereof, if a Default occurs, Tenant shall have no further
right to reduce the Letter of Credit Amount. Any reduction in the Letter of
Credit Amount shall be accomplished by Tenant’s delivery to Landlord of a
substitute letter of credit in the reduced amount or an amendment to the
existing Letter of Credit reflecting the reduced amount.

 

5.            Extension Option.

 

5.1.         Grant of Option; Conditions. Tenant shall have the right (the
“Extension Option”) to extend the Term for one (1) additional period of five (5)
years beginning on the day immediately following the expiration date of this
Lease and ending on the 5th anniversary of such expiration date (the “Extension
Term”), if:

 

(A)         not less than 270 days before the expiration date of this Lease,
Tenant delivers notice to Landlord (the “Extension Notice”) electing to exercise
the Extension Option and stating Tenant’s estimate of the Prevailing Market
(defined in Section 5.5 below) rate for the Extension Term;

 

(B)         no Default exists when Tenant delivers the Extension Notice;

 

(C)         no part of the Premises is sublet (other than pursuant to a
Permitted Transfer) when Tenant delivers the Extension Notice; and

 

(D)         this Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Extension Notice.

 

5.2.         Terms Applicable to Extension Term.

 

A.           During the Extension Term, (a) the Base Rent rate per rentable
square foot shall be equal to the Prevailing Market rate per rentable square
foot; (b) Base Rent shall increase, if at all, in accordance with the increases
assumed in the determination of Prevailing Market rate; and (c) Base Rent shall
be payable in monthly installments in accordance with the terms and conditions
of this Lease.

 

B.           During the Extension Term Tenant shall pay Tenant’s Share of
Expenses and Taxes for the Premises in accordance with this Lease.

 

5.3.         Procedure for Determining Prevailing Market.

 

A.           Initial Procedure. Within 30 days after the later of (i) the date
of Landlord’s receipt of the Extension Notice, or (ii) the date occurring
12 months before the expiration date of this Lease, Landlord shall give Tenant
either (i) notice (“Landlord’s Binding Notice”) accepting Tenant’s estimate of
the Prevailing Market rate for the Extension Term stated in the Extension
Notice, or (ii) notice (“Landlord’s Rejection Notice”) rejecting such estimate
and stating Landlord’s estimate of the Prevailing Market rate for the Extension
Term. If Landlord gives Tenant a Landlord’s Rejection Notice, Tenant, within
15 days thereafter, shall give Landlord either (i) notice (“Tenant’s Binding
Notice”) accepting Landlord’s estimate of the Prevailing Market rate for the
Extension Term stated in such Landlord’s Rejection Notice, or (ii) notice
(“Tenant’s Rejection Notice”) rejecting such estimate. If Tenant gives Landlord
a Tenant’s Rejection Notice, Landlord and Tenant shall work together in good
faith to agree in writing upon the Prevailing Market rate for the Extension
Term. If, within 30 days after delivery of a Tenant’s Rejection Notice, the
parties fail to agree in writing upon the Prevailing Market rate, the provisions
of Section 5.3.B below shall apply.

 

Exhibit F

3

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

B.           Dispute Resolution Procedure.

 

1.          If, within 30 days after delivery of a Tenant’s Rejection Notice,
the parties fail to agree in writing upon the Prevailing Market rate, Landlord
and Tenant, within five (5) days thereafter, shall each simultaneously submit to
the other, in a sealed envelope, its good faith estimate of the Prevailing
Market rate for the Extension Term (collectively, the “Estimates”). Within
seven (7) days after the exchange of Estimates, Landlord and Tenant shall each
select an appraiser to determine which of the two Estimates most closely
reflects the Prevailing Market rate for the Extension Term. Each appraiser so
selected shall be certified as an MAI appraiser or as an ASA appraiser and shall
have had at least five (5) years’ experience within the previous 10 years as a
real estate appraiser working in the Dublin, Ohio area, with working knowledge
of current rental rates and leasing practices relating to buildings similar to
the Building. For purposes hereof, an “MAI” appraiser means an individual who
holds an MAI designation conferred by, and is an independent member of, the
American Institute of Real Estate Appraisers (or its successor organization, or
in the event there is no successor organization, the organization and
designation most similar), and an “ASA” appraiser means an individual who holds
the Senior Member designation conferred by, and is an independent member of, the
American Society of Appraisers (or its successor organization, or, in the event
there is no successor organization, the organization and designation most
similar).

 

2.          If each party selects an appraiser in accordance with
Section 5.3.B.1 above, the parties shall cause their respective appraisers to
work together in good faith to agree upon which of the two Estimates most
closely reflects the Prevailing Market rate for the Extension Term. The
Estimate, if any, so agreed upon by such appraisers shall be final and binding
on both parties as the Prevailing Market rate for the Extension Term and may be
entered in a court of competent jurisdiction. If the appraisers fail to reach
such agreement within 20 days after their selection, then, within 10 days after
the expiration of such 20-day period, the parties shall instruct the appraisers
to select a third appraiser meeting the above criteria (and if the appraisers
fail to agree upon such third appraiser within 10 days after being so
instructed, either party may cause a court of competent jurisdiction to select
such third appraiser). Promptly upon selection of such third appraiser, the
parties shall instruct such appraiser (or, if only one of the parties has
selected an appraiser within the 7-day period described above, then promptly
after the expiration of such 7-day period the parties shall instruct such
appraiser) to determine, as soon as practicable but in any case within 14 days
after his selection, which of the two Estimates most closely reflects the
Prevailing Market rate. Such determination by such appraiser (the “Final
Appraiser”) shall be final and binding on both parties as the Prevailing Market
rate for the Extension Term and may be entered in a court of competent
jurisdiction. If the Final Appraiser believes that expert advice would
materially assist him, he may retain one or more qualified persons to provide
such expert advice. The parties shall share equally in the costs of the Final
Appraiser and of any experts retained by the Final Appraiser. Any fees of any
other appraiser, counsel or expert engaged by Landlord or Tenant shall be borne
by the party retaining such appraiser, counsel or expert.

 

C.           Adjustment. If the Prevailing Market rate has not been determined
by the commencement date of the Extension Term, Tenant shall pay Base Rent for
the Extension Term upon the terms and conditions in effect during the last month
ending on or before the expiration date of this Lease until such time as the
Prevailing Market rate has been determined. Upon such determination, the Base
Rent for the Extension Term shall be retroactively adjusted. If such adjustment
results in an under- or overpayment of Base Rent by Tenant, Tenant shall pay
Landlord the amount of such underpayment, or receive a credit in the amount of
such overpayment, with or against the next Base Rent due under this Lease.

 

Exhibit F

4

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

5.4.         Extension Amendment. If Tenant is entitled to and properly
exercises its Extension Option, and if the Prevailing Market rate for the
Extension Term is determined in accordance with Section 5.3 above, Landlord,
within a reasonable time thereafter, shall prepare and deliver to Tenant an
amendment (the “Extension Amendment”) reflecting changes in the Base Rent, the
Term, the expiration date of this Lease, and other appropriate terms, and Tenant
shall execute and return the Extension Amendment to Landlord within 15 days
after receiving it. Notwithstanding the foregoing, upon determination of the
Prevailing Market rate for the Extension Term in accordance with Section 5.3
above, an otherwise valid exercise of the Extension Option shall be fully
effective whether or not the Extension Amendment is executed.

 

5.5.         Definition of Prevailing Market. For purposes of this Extension
Option, “Prevailing Market” shall mean the arms-length, fair-market, annual
rental rate per rentable square foot under extension and renewal leases and
amendments entered into on or about the date on which the Prevailing Market is
being determined hereunder for space comparable to the Premises in the Building
and Comparable Buildings. The determination of Prevailing Market shall take into
account (i) any material economic differences between the terms of this Lease
and any comparison lease or amendment, such as rent abatements, construction
costs and other concessions, and the manner, if any, in which the landlord under
any such lease is reimbursed for operating expenses and taxes; (ii) any material
differences in configuration or condition between the Premises and any
comparison space, including any cost that would have to be incurred in order to
make the configuration or condition of the comparison space similar to that of
the Premises; and (iii) any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Lease.

 

5.6.         Subordination. Notwithstanding anything herein to the contrary,
Tenant’s Extension Option is subject and subordinate to the expansion rights
(whether such rights are designated as a right of first offer, right of first
refusal, expansion option or otherwise) of any tenant of the Building or the
Project existing on the date hereof.

 

6.            Right of First Refusal.

 

6.1.          Grant of Option; Conditions.

 

A.          Subject to the terms of this Section 6, Tenant shall have a right of
first refusal (“Right of First Refusal”) with respect to the following suite
(and with respect to each portion of such suite) (such suite or portion thereof,
a “Potential Refusal Space”): the 5,990 rentable square feet known as Suite 125
on the ground floor of the Building shown on the demising plan attached to this
Lease as Exhibit F-2. Tenant’s Right of First Refusal shall be exercised as
follows: If Landlord has a prospective tenant (“Prospective Tenant”) interested
in leasing a Potential Refusal Space, then, subject to the terms of this
Section 6, Landlord, before leasing such Potential Refusal Space to such
Prospective Tenant, and after entering into a non-binding letter of intent or
similar written agreement with such Prospective Tenant on the material economic
terms for the leasing of such Potential Refusal Space, shall provide Tenant with
a notice (for purposes of this Section 6, an “Advice”) advising Tenant that
Landlord is prepared to lease such Potential Refusal Space (sometimes referred
to herein as a “Refusal Space”) to Tenant. If the Advice is delivered within
18 months after the Commencement Date, the Advice shall state the proposed
Delivery Date for the Refusal Space. If the Advice is delivered more than
18 months after the Commencement Date, then (i) the Advice shall state the
material economic terms on which Landlord is prepared to lease the Refusal Space
to the Prospective Tenant; and (ii) if the term for the Refusal Space, as set
forth in the Advice, extends beyond the expiration date for the balance of the
Premises, then the Advice, at Landlord’s option, may state that if Tenant
exercises its Right of First Refusal based on the Advice, the term for the
balance of the Premises shall be extended to be coterminous with the term for
the Refusal Space, as provided in Section 6.2.B.5 below). Upon receiving an
Advice, Tenant may lease the Refusal Space, in its entirety only, under the
terms set forth in the Advice, by delivering to Landlord a notice of exercise
(for purposes of this Section 6.1.A, a “Notice of Exercise”) within five (5)
days after receiving the Advice. If the Advice is delivered more than 18 months
after the Commencement Date, the Notice of Exercise shall satisfy any applicable
requirements of Section 6.2.B.5 below.

 

Exhibit F

5

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

B.           If Tenant receives an Advice but does not deliver a Notice of
Exercise within the period of time required under Section 6.1.A above, then
(x) if the Advice was delivered within 18 months after the Commencement Date,
then Landlord may lease the Refusal Space to any party on any terms determined
by Landlord in its sole and absolute discretion; and (y) if the Advice was
delivered more than 18 months after the Commencement Date, then (i) Landlord may
lease the Refusal Space to any party on the terms set forth in the Advice or on
any other terms that are not more favorable to the tenant than those set forth
in the Advice; but (ii) if Landlord, without first leasing the Refusal Space as
permitted under this Section 6.1, proposes to lease the Refusal Space to a
prospective tenant on material terms that are more favorable to the tenant than
those set forth in the Advice, then Section 6.1.A above shall apply again as if
Landlord had not provided the Advice to Tenant. For purposes hereof, the
material terms offered to another party (the “Proposed Terms”) shall not be
deemed to be more favorable than those set forth in an Advice unless the annual
rent for the Refusal Space as provided under the Proposed Terms is less than the
annual rent for the Refusal Space as provided under the Advice, as determined in
good faith by Landlord using a discount rate selected in good faith by Landlord
and taking into account all proposed material terms relating to the Refusal
Space, including the length of the term, the net rent, any base year, any tax or
expense escalation or other financial escalation, and any allowances or other
financial concessions, but excluding any right to extend the term or any right
to expand the leased premises (whether in the form of an expansion option, a
right of first offer or refusal, or any similar right).

 

C.           Notwithstanding any contrary provision hereof, (i) Landlord shall
not be required to provide Tenant with an Advice if any of the following
conditions exists when Landlord would otherwise deliver the Advice; and (ii) if
Tenant receives an Advice from Landlord, Tenant shall not be entitled to lease
the Refusal Space based on such Advice if any of the following conditions
exists:

 

(1)         a Default exists;

 

(2)         all or any portion of the Premises is sublet (other than pursuant to
a Permitted Transfer);

 

(3)         this Lease has been assigned (other than pursuant to a Permitted
Transfer); or

 

(4)         Tenant is not occupying the Premises.

 

If, by operation of the preceding sentence, Landlord is not required to provide
Tenant with an Advice, or Tenant, after receiving an Advice, is not entitled to
lease the Refusal Space based on such Advice, then Landlord may lease the
Refusal Space to any party on any terms determined by Landlord in its sole and
absolute discretion.

 

6.2.          Terms for Refusal Space.

 

A.           If the Advice is delivered within 18 months after the Commencement
Date, the terms and conditions of this Lease relating to the Refusal Space shall
be the same as those set forth in this Lease for the initial Premises; provided,
however, that the following provisions shall apply:

 

1.            The commencement date of this Lease for the Refusal Space shall be
the earliest of (i) the first date on which Tenant conducts business in the
Refusal Space, (ii) the date on which Tenant receives all governmental approvals
required, with respect to the Tenant Improvements in the Refusal Space, for the
lawful occupancy of the Refusal Space, or (iii) the Applicable Outside Date
(defined below). As used herein, “Applicable Outside Date” means the date
occurring the same number of days after the Delivery Date for the Refusal Space
as the number of days in the period beginning on the Delivery Date for the
initial Premises and ending on November 1, 2013; provided, however, that such
number of days shall be reduced in proportion to the length of the term of this
Lease for the Refusal Space (relative to the length of the term of this Lease
for the initial Premises). Landlord shall cause the Delivery Date for the
Refusal Space to occur on the date set forth in the Advice. The expiration date
of this Lease for the Refusal Space shall be the same as the expiration date of
this Lease for the initial Premises.

 

Exhibit F

6

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

2.           The amount of Base Rent payable for the Refusal Space at any time
shall be the same, on a per-rentable-square-foot basis, as the Base Rent payable
at that time for the initial Premises.

 

3.           Tenant’s Share for the Refusal Space shall be the percentage
obtained by dividing the rentable square footage of the Refusal Space by the
rentable square footage of the Building (which shall be deemed to be
71,491 rentable square feet).

 

4.           Exhibit B to this Lease shall apply to the Refusal Space as if the
Refusal Space were the initial Premises; provided, however, that, as applied to
the Refusal Space, each dollar amount set forth in Exhibit B to this Lease shall
be (i) reduced in proportion to the rentable square footage of the Refusal Space
(relative to the rentable square footage of the initial Premises), and
(ii) further reduced in proportion to the length of the term of this Lease for
the Refusal Space (relative to the length of the term of this Lease for the
initial Premises).

 

5.           The abatement of Base Rent set forth in Section 1.4 of this Lease
shall apply to the Refusal Space as if the Refusal Space were the initial
Premises; provided, however, that, as applied to the Refusal Space, the length
of such abatement shall be reduced in proportion to the length of the term of
this Lease for the Refusal Space (relative to the length of the term of this
Lease for the initial Premises).

 

B.           If the Advice is delivered more than 18 months after the
Commencement Date, the following provisions shall apply:

 

1.           Except as provided in Section 6.2.B.5 below, Section 5 above shall
not apply to the Refusal Space unless the term for the Refusal Space is
coterminous with the term for the balance of the Premises, in which case,
notwithstanding any contrary provision of Section 6.1.A above, the Advice shall
not be required to include any extension or renewal option.

 

2.           The term for the Refusal Space shall commence on the commencement
date stated in the Advice and thereupon the Refusal Space shall be considered a
part of the Premises subject to the provisions of this Lease; provided, however,
that the provisions of the Advice (including the provision of the Advice
establishing the expiration date for the Refusal Space) shall prevail to the
extent they conflict with the provisions of this Lease.

 

3.           Tenant shall pay Monthly Rent for the Refusal Space in accordance
with the provisions of the Advice.

 

4.           Except as may be otherwise provided in the Advice, (i) the Refusal
Space (including improvements and personalty, if any) shall be accepted by
Tenant in its configuration and condition existing on the earlier of the date
Tenant takes possession of the Refusal Space or the commencement date for the
Refusal Space; and (ii) if Landlord is delayed in delivering possession of the
Refusal Space by any holdover or unlawful possession of the Refusal Space by any
party, Landlord shall use reasonable efforts to obtain possession of the Refusal
Space and any obligation of Landlord to tender possession of, permit entry to,
or perform alterations to the Refusal Space shall be deferred until after
Landlord has obtained possession of the Refusal Space.

 

5.           If the term for the Refusal Space extends beyond the expiration
date for the balance of the Premises, then (i) at Landlord’s option (which
Landlord may exercise by so stating in the Advice), the term for the balance of
the Premises shall be extended to be coterminous with the term for the Refusal
Space (the period of such extension shall be referred to hereinafter as the
“Refusal Extension Term”); and (ii) if Landlord exercises such option, then
(a) Tenant shall include in the Notice of Exercise a statement of Tenant’s
estimate of the Prevailing Market (defined in Section 5.5 above) rate for the
Refusal Extension Term, and (b) the terms of such extension shall be governed by
Sections 5.2, 5.3 and 5.5 above, as if the Refusal Extension Term were an
“Extension Term” within the meaning of Section 5.1 above; provided, however,
that, as applied to such extension, (1) all references in such Sections to the
“Extension Term” shall be deemed to refer to the Refusal Extension Term; (2) all
references in such Sections to the “Extension Notice” shall be deemed to refer
to the Notice of Exercise; and (3) all references in such Sections to the
“Extension Option” shall be deemed to refer to the Right of First Refusal.

 

Exhibit F

7

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

6.3.        Termination of Right of First Refusal; One-Time Right.

 

A.           Notwithstanding any contrary provision hereof, Landlord shall not
be required to provide Tenant with an Advice, and Tenant shall not be entitled
to exercise its Right of First Refusal, after the date occurring 24 months
before the Expiration Date.

 

B.           Notwithstanding any contrary provision hereof, Landlord shall not
be required to provide Tenant with an Advice, and Tenant shall not be entitled
to exercise its Right of First Refusal, with respect to any Potential Refusal
Space after the earlier of (i) the date, if any, on which Landlord leases such
Potential Refusal Space to a third party as permitted under Section 6.1.B above,
or (ii) the date, if any, on which Landlord becomes entitled to lease such
Potential Refusal Space to a third party under Section 6.1.C above.

 

6.4.         Refusal Amendment. If Tenant validly exercises its Right of First
Refusal, Landlord, within a reasonable period of time thereafter, shall prepare
and deliver to Tenant an amendment (the “Refusal Amendment”) adding the Refusal
Space to the Premises on the terms set forth in the Advice and reflecting the
changes in the Base Rent, the rentable square footage of the Premises, Tenant’s
Share, the term for the balance of the Premises (if applicable), and other
appropriate terms in accordance with this Section 6. Tenant shall execute and
return the Refusal Amendment to Landlord within 15 days after receiving it, but
an otherwise valid exercise of the Right of First Refusal shall be fully
effective whether or not the Refusal Amendment is executed.

 

6.5.         Subordination. Notwithstanding any contrary provision hereof,
Tenant’s Right of First Refusal shall be subject and subordinate to the
expansion rights (whether such rights are designated as a right of first offer,
right of first refusal, expansion option or otherwise) of any tenant of the
Project existing on the date hereof. In addition, if Landlord, as permitted
under Section 6.1.B or 6.1.C above, leases any Potential Refusal Space to a
third party on terms including a right of first offer, right of first refusal,
expansion option or other expansion right with respect to any other Potential
Refusal Space (and if, in the case of any such lease permitted under
Section 6.1.B above, such expansion right was disclosed in the Advice received
by Tenant), then Tenant’s Right of First Refusal with respect to such other
Potential Refusal Space shall be subject and subordinate to such expansion right
in favor of such third party.

 

7.            Acceleration Option.

 

7.1          Tenant shall have the right (the “Acceleration Option”) to
accelerate the Expiration Date, with respect to the entire Premises only, from
the scheduled Expiration Date to the last day of the 92nd full calendar month
following the Commencement Date (the “Accelerated Expiration Date”) (the
“Acceleration”) if:

 

(A)         Tenant delivers to Landlord, at least 12 months before the
Accelerated Expiration Date, a notice (the “Acceleration Notice”) exercising the
Acceleration Option;

 

(B)         no Default exists when Tenant delivers the Acceleration Notice to
Landlord;

 

(C)         no part of the Premises is sublet past the Accelerated Expiration
Date when Tenant delivers the Acceleration Notice to Landlord; and

 

(D)         this Lease has not been assigned (other than pursuant to a Permitted
Transfer) before Tenant delivers the Acceleration Notice to Landlord.

 

7.2          If Tenant validly exercises the Acceleration Option, then
(i) notwithstanding any contrary provision of this Lease, but subject to the
terms of this Section 7, the term of this Lease shall expire, with respect to
the entire Premises, on the Accelerated Expiration Date with the same force and
effect as if such term were, by the provisions of this Lease, fixed to expire on
the Accelerated Expiration Date; and (ii) without limiting the foregoing:

 

Exhibit F

8

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

(A)         Tenant shall surrender the Premises to Landlord in accordance with
the terms of this Lease on or before the Accelerated Expiration Date;

 

(B)         Tenant shall remain liable for all Rent and other amounts payable
under this Lease for the period up to and to and including the Accelerated
Expiration Date, even though billings for such amounts may occur after the
Accelerated Expiration Date;

 

(C)         Tenant’s restoration obligations shall be as set forth in this
Lease;

 

(D)         If Tenant fails to surrender any portion of the Premises on or
before the Accelerated Expiration Date, Tenant’s tenancy shall be subject to
Section 16 of this Lease;

 

(E)         Any other rights or obligations of Landlord or Tenant under this
Lease that, in the absence of the Acceleration, would have survived the
scheduled Expiration Date shall survive the Accelerated Expiration Date.

 

7.3          If Tenant exercises the Acceleration Option, then Tenant shall pay
to Landlord, as a fee in connection with the acceleration of the Expiration Date
and not as a penalty, an amount (the “Acceleration Fee”) equal to the sum of the
portion of each of the following amounts that (i) applies or is allocable to the
Premises, and (ii) remains unamortized (as determined using an interest rate of
9% per annum) as of the Accelerated Expiration Date: any free or abated rent,
internal or external commission, tenant improvement allowance, tenant
improvement cost, moving allowance, rent credit allowance, or other allowance or
concession incurred by Landlord or paid or credited to Tenant. At any time after
Landlord receives the Acceleration Notice, Landlord may deliver to Tenant an
invoice specifying the amount of the Acceleration Fee, whereupon Tenant shall
pay the Acceleration Fee to Landlord within 15 days after receiving such
invoice.

 

7.4          If, after Tenant delivers the Acceleration Notice to Landlord, a
Default occurs (including by reason of Tenant’s failure to timely pay the
Acceleration Fee), Landlord, at its option, may (i) declare Tenant’s exercise of
the Acceleration Option to be null and void (in which event Landlord shall
return to Tenant any Acceleration Fee received from Tenant, but only after
applying it against any past due Rent), or (ii) continue to honor Tenant’s
exercise of its Acceleration Option in accordance with the terms hereof.

 

7.5          If Tenant validly exercises the Acceleration Option, Landlord shall
prepare an amendment (the “Acceleration Amendment”) reflecting the same.
Landlord shall deliver the Acceleration Amendment to Tenant within a reasonable
time after receiving the Acceleration Notice, and Tenant shall execute and
return the Acceleration Amendment to Landlord within 15 days after receiving it.
At Landlord’s option, an otherwise valid exercise of the Acceleration Option
shall be fully effective whether or not the Acceleration Amendment is executed.

 

7.6          Notwithstanding any contrary provision of this Lease, from and
after the date Tenant delivers an Acceleration Notice to Landlord, (a) any
unexercised right or option of Tenant to renew or extend the Term or to expand
the Premises (whether in the form of an expansion option, right of first offer
or refusal, or any other similar right), and any outstanding tenant improvement
allowance or other allowance not claimed and properly used by Tenant in
accordance with this Lease as of such date, shall immediately be deemed
terminated and no longer available or of any further force or effect, and
(b) Tenant shall not sublease all or any portion of the Premises for any period
following the Accelerated Expiration Date.

 

Exhibit F

9

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

8.           Monument Signage.

 

8.1.         Tenant’s Right to Monument Signage. Subject to the terms of this
Section 8, from and after the Commencement Date, Tenant shall have the right to
have signage (“Tenant’s Monument Signage”) bearing Tenant’s Name (defined below)
installed on the lower left panel of the monument sign located facing Blazer
Parkway (the “Monument Sign”). As used herein, “Tenant Name” means, at any time,
at Tenant’s discretion, (i) the name of Tenant set forth in the first paragraph
of this Lease (“Tenant’s Existing Name”), or (ii) if Tenant’s name is not then
Tenant’s Existing Name, then Tenant’s name, provided that such name is
compatible with a first-class office building, as determined by Landlord in its
reasonable discretion, and/or (iii) Tenant’s logo, provided that such logo is
then being used by Tenant on a substantially nationwide basis and is compatible
with a first-class office building, as determined by Landlord in its reasonable
discretion. Notwithstanding any contrary provision hereof, (i) Tenant’s rights
under this Section 8 shall be personal to the party named as Tenant in the first
paragraph of this Lease (“Original Tenant”) and to any successor to Original
Tenant’s interest in this Lease that acquires its interest in this Lease solely
by means of one or more Permitted Transfers originating with Original Tenant,
and may not be transferred to any other party; and (ii) if at any time a Signage
Default (defined below) occurs or the Minimum Occupancy Requirement (defined
below) is not satisfied, then, at Landlord’s option (which shall not be deemed
waived by the passage of time), Tenant shall no longer have any further rights
under this Section 8, even if such Signage Default is later cured and/or the
Minimum Occupancy Requirement later becomes satisfied, as applicable. For
purposes hereof, a “Signage Default” shall be deemed to occur if and only if
(x) after a Default occurs, Landlord provides Tenant with notice that Tenant may
lose its right to Tenant’s Monument Signage under this Section 8 if Tenant fails
to cure such Default within 30 days after such notice, and (y) such Default is
not cured within such 30-day period. For purposes hereof, the “Minimum Occupancy
Requirement” shall be deemed satisfied if and only if not more than 25% of the
rentable square footage of the Premises has been subleased (other than pursuant
to a Permitted Transfer) for more than 75% of the balance of the term of this
Lease.

 

8.2.         Landlord’s Approval. Any proposed Tenant’s Monument Signage shall
comply with all applicable Laws and shall be subject to Landlord’s prior written
consent. Without limitation, Landlord may withhold consent to any Tenant’s
Monument Signage that, in Landlord’s sole judgment, is not harmonious with the
design standards of the Building and Monument Sign, and Landlord may require
that Tenant’s Monument Signage be of the same size and style as the other
signage on the Monument Sign. To obtain Landlord’s consent, Tenant shall submit
design drawings to Landlord showing the type and sizes of all lettering; the
colors, finishes and types of materials used in Tenant’s Monument Signage; and
(if applicable and Landlord consents thereto) any arrangements for illumination.

 

8.3.         Fabrication; Installation; Maintenance; Removal; Costs. Landlord
shall (a) fabricate (substantially in accordance with Tenant’s design approved
by Landlord), install and, at the expiration or earlier termination of Tenant’s
rights under this Section 8, remove Tenant’s Monument Signage; and (b) maintain,
repair, and (if applicable) illuminate the Monument Sign. Tenant shall reimburse
Landlord, promptly upon demand, for (x) all costs incurred by Landlord in
fabricating, installing or removing Tenant’s Monument Signage, and (y) Tenant’s
pro rata share (as determined taking into account any other parties using the
Monument Sign) of all costs incurred by Landlord in maintaining, repairing and
(if applicable) illuminating the Monument Sign.

 

9.            Emergency Generator. During the Term, Tenant, at no additional
charge payable to Landlord but otherwise at Tenant’s expense, and subject to the
provisions of this Lease and such reasonable rules and procedures as may be
imposed by Landlord, may use, in its current location(s), the entirety of the
system containing the generator that serves the Premises and is located outside
the Building (collectively, the “Emergency Generator”). The Emergency Generator
is accepted by Tenant in its condition and configuration existing on the date
hereof, without any obligation of Landlord to perform or pay for any repairs or
alterations to the Emergency Generator, and without any representation or
warranty regarding the condition of the Emergency Generator or its suitability
for Tenant’s business or use. Tenant shall pay the costs of all utilities
consumed in the operation of the Emergency Generator, together with the costs of
installing such meter(s) as may be necessary to measure such consumption. The
areas in which the Emergency Generator is located shall be used only for the
operation and maintenance of the Emergency Generator and kept reasonably free of
debris. The Emergency Generator shall remain Landlord’s property. Tenant shall
ensure that its operation and maintenance of the Emergency Generator shall not
damage the Premises, Building or Project and shall comply with all applicable
Laws. To the maximum extent permitted by Law, Tenant’s use of the Emergency
Generator shall be at Tenant’s sole risk. Tenant shall use and maintain the
Emergency Generator in such a manner as to avoid any unreasonable interference
with any other tenants of the Project or Landlord or any occupants of adjacent
property. Any alterations to the Emergency Generator or the areas in which the
Emergency Generator is located shall be governed by Sections 7.2 and 7.3 of this
Lease. Tenant’s obligations under Section 7.1 of this Lease shall apply, without
limitation, to the Emergency Generator, all related equipment serving the
Premises, and any cage or similar enclosure surrounding the Emergency Generator.
The Emergency Generator shall be tested only at such times as Landlord shall
reasonably approve, and all electricity generated by the Generator may be
consumed only by Tenant in the Premises. Tenant shall have no right to assign
its interest under this Section 9, or otherwise permit any other party to use
the Emergency Generator, except in connection with an assignment of this Lease
permitted under Section 14 of this Lease.

 

Exhibit F

10

 

 

Confidential Treatment – Asterisked material has been omitted and filed
separately with the Securities and Exchange Commission pursuant to a request for
confidential treatment.

 

10.           HAZARDOUS MATERIALS.

 

A.          Landlord shall indemnify, defend, hold harmless and reimburse
Tenant, its (direct or indirect) owners, and their respective beneficiaries,
trustees, officers, directors, employees and agents (including Tenant, the
“Tenant Parties”) from and against (a) any fine or reasonable direct remedial
cost or expense (including reasonable legal expenses and consultants’ fees)
(collectively, “Costs”) that Tenant may incur as a result of a cleanup,
abatement, removal, or other remedial response (each, a “Remedial Response”)
required of Tenant by a governmental authority resulting from the introduction,
production, use, generation, storage, treatment, disposal, discharge, release or
other handling or disposition of any Hazardous Material on or about the Premises
and/or the Property, and (b) any action or claim (a “Cost Claim”) asserted
against any Tenant Party seeking to require such Tenant Party to pay any such
Cost or perform any such Remedial Response. However, the foregoing indemnity
obligation shall not apply to any Cost or Cost Claim to the extent arising from
the negligence or willful misconduct of any Tenant Party or any contractor of
Tenant, or to the extent resulting from any Hazardous Material introduced to,
produced, stored or generated at the Premises and/or the Property by, or
disturbed, distributed or exacerbated by, any Tenant Party or any contractor of
Tenant. In addition, the foregoing indemnity obligation shall not bind any party
that acquires Landlord’s interest in the Property by foreclosure or deed in lieu
of foreclosure.

 

B.          Without limiting its obligations under Section 10.1 of this Lease,
Tenant shall indemnify, defend, hold harmless and reimburse the Landlord Parties
from and against (a) any Cost that Landlord may incur as a result of a Remedial
Response required of Landlord by a governmental authority to the extent
resulting from the introduction, production, use, generation, storage,
treatment, disposal, discharge, release, or other handling or disposition of any
Hazardous Material on or about the Premises and/or the Property by any Tenant
Party or any contractor of Tenant, and (b) any Cost Claim asserted against any
Landlord Party seeking to require such Landlord Party to pay any such Cost or
perform any such Remedial Response. However, the foregoing indemnity obligation
shall not apply to any Cost or Cost Claim to the extent arising from the
negligence or willful misconduct of any Landlord Party or any contractor of
Landlord, or caused by the handling of any Hazardous Material on or about the
Premises, the Building and/or the Property by any Landlord Party or any
contractor of Landlord.

 

Exhibit F

11

 

 

EXHIBIT F-1

 

BLAZER I

 

FORM OF LETTER OF CREDIT

 

________________________

[Name of Financial Institution]

 

Irrevocable Standby

Letter of Credit

No. ______________________

Issuance Date:_____________

Expiration Date:____________

Applicant:__________________

 

Beneficiary

 

[Insert Name of Landlord]

[Insert Building management office address]

_____________________________

_____________________________

_____________________________

 

Ladies/Gentlemen:

 

We hereby establish our Irrevocable Standby Letter of Credit in your favor for
the account of the above referenced Applicant in the amount of
____________________ U.S. Dollars ($____________________) available for payment
at sight by your draft drawn on us when accompanied by the following documents:

 

1.          An original copy of this Irrevocable Standby Letter of Credit.

 

2.          Beneficiary’s dated statement purportedly signed by an authorized
signatory or agent reading: “This draw in the amount of ______________________
U.S. Dollars ($____________) under your Irrevocable Standby Letter of Credit No.
____________________ represents funds due and owing to us pursuant to the terms
of that certain lease by and between ______________________, as landlord, and
_____________, as tenant, and/or any amendment to the lease or any other
agreement between such parties related to the lease.”

 

It is a condition of this Irrevocable Standby Letter of Credit that it will be
considered automatically renewed for a one year period upon the expiration date
set forth above and upon each anniversary of such date, unless at least 60 days
prior to such expiration date or applicable anniversary thereof, we notify you
in writing, by certified mail return receipt requested or by recognized
overnight courier service, that we elect not to so renew this Irrevocable
Standby Letter of Credit. A copy of any such notice shall also be sent, in the
same manner, to: Equity Office, 2 North Riverside Plaza, Suite 2100, Chicago,
Illinois 60606, Attention: Treasury Department. In addition to the foregoing, we
understand and agree that you shall be entitled to draw upon this Irrevocable
Standby Letter of Credit in accordance with 1 and 2 above in the event that we
elect not to renew this Irrevocable Standby Letter of Credit and, in addition,
you provide us with a dated statement purportedly signed by an authorized
signatory or agent of Beneficiary stating that the Applicant has failed to
provide you with an acceptable substitute irrevocable standby letter of credit
in accordance with the terms of the above referenced lease. We further
acknowledge and agree that: (a) upon receipt of the documentation required
herein, we will honor your draws against this Irrevocable Standby Letter of
Credit without inquiry into the accuracy of Beneficiary’s signed statement and
regardless of whether Applicant disputes the content of such statement; (b) this
Irrevocable Standby Letter of Credit shall permit partial draws and, in the
event you elect to draw upon less than the full stated amount hereof, the stated
amount of this Irrevocable Standby Letter of Credit shall be automatically
reduced by the amount of such partial draw; and (c) this Irrevocable Standby
Letter of Credit is transferable and may be transferred more than one time,
without our approval (provided that the transfer complies with applicable laws),
and without charge to you. Any transfer request must be presented to us with the
original Irrevocable Standby Letter of Credit and amendments, if any, and a
completed request for transfer in the form attached hereto as Exhibit A.

 

This Irrevocable Standby Letter of Credit is subject to the International
Standby Practices (ISP98) ICC Publication No. 590.

 

Exhibit F-1

1

 

 

We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.

 

All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at
______________________________________________ to the attention of
__________________________________.

 

  Very truly yours,                       [name]  

 

Exhibit F-1

2

 

 

EXHIBIT A

to

Letter of Credit

 

DATE:

 

U.S. BANK NATIONAL ASSOCIATION

INTERNATIONAL DEPT. SL-MO-L2IL

721 LOCUST STREET

ST. LOUIS, MISSOURI 63101

 

RE:  LETTER OF CREDIT NO.    

ISSUED BY U.S. BANK NATIONAL ASSOCIATION

 

LADIES AND GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

[NAME OF TRANSFEREE]

[ADDRESS]

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS,
WHETHER INCREASES OR DECREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW
EXISTING OR HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED DIRECT TO THE
TRANSFEREE WITHOUT NECESSITY OF ANY CONSENT OR NOTICE TO THE UNDERSIGNED
BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT, INCLUDING ANY AND ALL ORIGINAL AMENDMENTS
ARE RETURNED HEREWITH, AND WE ASK YOU TO ENDORSE THE TRANSFER ON THE REVERSE
HEREOF, AND FORWARD IT TO THE TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

  VERY TRULY YOURS,           [BENEFICIARY]                 AUTHORIZED SIGNATURE
 

 

SIGNATURE AUTHORIZED

 

_______________________________

(Name of Bank)

 

_______________________________

(Authorized Signature)

 

 

 

 

 

EXHIBIT F-2

 

BLAZER I

 

OUTLINE OF POTENTIAL REFUSAL SPACE

 

Exhibit F-2

1

